Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 1 of 49 PageID: 127




                        EXHIBIT C
 Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 2 of 49 PageID: 128




REVISED SEXUAL HARASSMENT GUIDANCE:
      HARASSMENT OF STUDENTS
BY SCHOOL EMPLOYEES, OTHER STUDENTS,
          OR THIRD PARTIES

                                TITLE IX




                                January 2001




                       U.S. Department of Education
                           Office for Civil Rights
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 3 of 49 PageID: 129




                                             PREAMBLE

       Summary
               The Assistant Secretary for Civil Rights, U.S. Department of Education
       (Department), issues a new document (revised guidance) that replaces the 1997 document
       entitled “Sexual Harassment Guidance: Harassment of Students by School Employees,
       Other Students, or Third Parties,” issued by the Office for Civil Rights (OCR) on March
       13, 1997 (1997 guidance). We revised the guidance in limited respects in light of
       subsequent Supreme Court cases relating to sexual harassment in schools.
               The revised guidance reaffirms the compliance standards that OCR applies in
       investigations and administrative enforcement of Title IX of the Education Amendments
       of 1972 (Title IX) regarding sexual harassment. The revised guidance re-grounds these
       standards in the Title IX regulations, distinguishing them from the standards applicable to
       private litigation for money damages and clarifying their regulatory basis as distinct from
       Title VII of the Civil Rights Act of 1964 (Title VII) agency law. In most other respects
       the revised guidance is identical to the 1997 guidance. Thus, we intend the revised
       guidance to serve the same purpose as the 1997 guidance. It continues to provide the
       principles that a school1 should use to recognize and effectively respond to sexual
       harassment of students in its program as a condition of receiving Federal financial
       assistance.


       Purpose and Scope of the Revised Guidance
               In March 1997, we published in the Federal Register “Sexual Harassment
       Guidance: Harassment of Students by School Employees, Other Students, or Third
       Parties.” 62 FR 12034. We issued the guidance pursuant to our authority under Title IX,
       and our Title IX implementing regulations, to eliminate discrimination based on sex in
       education programs and activities receiving Federal financial assistance. It was grounded
       in longstanding legal authority establishing that sexual harassment of students can be a
       form of sex discrimination covered by Title IX. The guidance was the product of
       extensive consultation with interested parties, including students, teachers, school
       administrators, and researchers. We also made the document available for public
       comment.
               Since the issuance of the 1997 guidance, the Supreme Court (Court) has issued
       several important decisions in sexual harassment cases, including two decisions
       specifically addressing sexual harassment of students under Title IX: Gebser v. Lago
       Vista Independent School District (Gebser), 524 U.S. 274 (1998), and Davis v. Monroe
       County Board of Education (Davis), 526 U.S. 629 (1999). The Court held in Gebser that
       a school can be liable for monetary damages if a teacher sexually harasses a student, an

       1
         As in the 1997 guidance, the revised guidance uses the term “school” to refer to all
       schools, colleges, universities, and other educational institutions that receive Federal
       funds from the Department.
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 4 of 49 PageID: 130



       official who has authority to address the harassment has actual knowledge of the
       harassment, and that official is deliberately indifferent in responding to the harassment. In
       Davis, the Court announced that a school also may be liable for monetary damages if one
       student sexually harasses another student in the school’s program and the conditions of
       Gebser are met.
               The Court was explicit in Gebser and Davis that the liability standards established
       in those cases are limited to private actions for monetary damages. See, e.g., Gebser, 524
       U.S. 283, and Davis, 526 U.S. at 639. The Court acknowledged, by contrast, the power
       of Federal agencies, such as the Department, to “promulgate and enforce requirements
       that effectuate [Title IX’s] nondiscrimination mandate,” even in circumstances that would
       not give rise to a claim for money damages. See, Gebser, 524 U.S. at 292.
               In an August 1998 letter to school superintendents and a January 1999 letter to
       college and university presidents, the Secretary of Education informed school officials
       that the Gebser decision did not change a school’s obligations to take reasonable steps
       under Title IX and the regulations to prevent and eliminate sexual harassment as a
       condition of its receipt of Federal funding. The Department also determined that,
       although in most important respects the substance of the 1997 guidance was reaffirmed in
       Gebser and Davis, certain areas of the 1997 guidance could be strengthened by further
       clarification and explanation of the Title IX regulatory basis for the guidance.
                On November 2, 2000, we published in the Federal Register a notice requesting
       comments on the proposed revised guidance (62 FR 66092). A detailed explanation of
       the Gebser and Davis decisions, and an explanation of the proposed changes in the
       guidance, can be found in the preamble to the proposed revised guidance. In those
       decisions and a third opinion, Oncale v. Sundowner Offshore Services, Inc. (Oncale ), 523
       U.S. 75 (1998) (a sexual harassment case decided under Title VII), the Supreme Court
       confirmed several fundamental principles we articulated in the 1997 guidance. In these
       areas, no changes in the guidance were necessary. A notice regarding the availability of
       this final document appeared in the Federal Register on January 19, 2001.


       Enduring Principles from the 1997 Guidance
               It continues to be the case that a significant number of students, both male and
       female, have experienced sexual harassment, which can interfere with a student’s
       academic performance and emotional and physical well-being. Preventing and
       remedying sexual harassment in schools is essential to ensuring a safe environment in
       which students can learn. As with the 1997 guidance, the revised guidance applies to
       students at every level of education. School personnel who understand their obligations
       under Title IX, e.g., understand that sexual harassment can be sex discrimination in
       violation of Title IX, are in the best position to prevent harassment and to lessen the harm
       to students if, despite their best efforts, harassment occurs.
              One of the fundamental aims of both the 1997 guidance and the revised guidance
       has been to emphasize that, in addressing allegations of sexual harassment, the good
       judgment and common sense of teachers and school administrators are important
       elements of a response that meets the requirements of Title IX.


                                                    ii
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 5 of 49 PageID: 131



               A critical issue under Title IX is whether the school recognized that sexual
       harassment has occurred and took prompt and effective action calculated to end the
       harassment, prevent its recurrence, and, as appropriate, remedy its effects. If harassment
       has occurred, doing nothing is always the wrong response. However, depending on the
       circumstances, there may be more than one right way to respond. The important thing is
       for school employees or officials to pay attention to the school environment and not to
       hesitate to respond to sexual harassment in the same reasonable, commonsense manner as
       they would to other types of serious misconduct.
               It is also important that schools not overreact to behavior that does not rise to the
       level of sexual harassment. As the Department stated in the 1997 guidance, a kiss on the
       cheek by a first grader does not constitute sexual harassment. School personnel should
       consider the age and maturity of students in responding to allegations of sexual
       harassment.
               Finally, we reiterate the importance of having well- publicized and effective
       grievance procedures in place to handle comp laints of sex discrimination, including
       sexual harassment complaints. Nondiscrimination policies and procedures are required
       by the Title IX regulations. In fact, the Supreme Court in Gebser specifically affirmed
       the Department’s authority to enforce this requirement administratively in order to carry
       out Title IX’s nondiscrimination mandate. 524 U.S. at 292. Strong policies and effective
       grievance procedures are essential to let students and employees know that sexual
       harassment will not be tolerated and to ensure that they know how to report it.


       Analysis of Comments Received Concerning the Proposed Revised
       Guidance and the Resulting Changes
               In response to the Assistant Secretary’s invitation to comment, OCR received
       approximately 11 comments representing approximately 15 organizations and
       individuals. Commenters provided specific suggestions regarding how the revised
       guidance could be clarified. Many of these suggested changes have been incorporated.
       Significant and recurring issues are grouped by subject and discussed in the following
       sections:
              Distinction Between Administrative Enforcement and Private Litigation for
              Monetary Damages
               In Gebser and Davis, the Supreme Court addressed for the first time the
       appropriate standards for determining when a school district is liable under Title IX for
       money damages in a private lawsuit brought by or on behalf of a student who has been
       sexually harassed. As explained in the preamble to the proposed revised guidance, the
       Court was explicit in Gebser and Davis that the liability standards established in these
       cases are limited to private actions for monetary damages. See, e.g., Gebser, 524 U.S. at
       283, and Davis, 526 U.S. at 639. The Gebser Court recognized and contrasted lawsuits
       for money damages with the incremental nature of administrative enforcement of Title
       IX. In Gebser, the Court was concerned with the possibility of a money damages award
       against a school for harassment about which it had not known. In contrast, the process of
       administrative enforcement requires enforcement agencies such as OCR to make schools


                                                     iii
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 6 of 49 PageID: 132



       aware of potential Title IX violations and to seek voluntary corrective action before
       pursuing fund termination or other enforcement mechanisms.
               Commenters uniformly agreed with OCR that the Court limited the liability
       standards established in Gebser and Davis to private actions for monetary damages. See,
       e.g., Gebser, 524 U.S. 283, and Davis, 526 U.S. at 639. Commenters also agreed that the
       administrative enforcement standards reflected in the 1997 guidance remain valid in OCR
       enforcement actions. 2 Finally, commenters agreed that the proposed revisions provided
       important clarification to schools regarding the standards that OCR will use and that
       schools should use to determine compliance with Title IX as a condition of the receipt of
       Federal financial assistance in light of Gebser and Davis.
              Harassment by Teachers and Other School Personnel
                Most commenters agreed with OCR’s interpretation of its regulations regarding a
       school’s responsibility for harassment of students by teachers and other school
       employees. These commenters agreed that Title IX’s prohibitions against discrimination
       are not limited to official policies and practices governing school programs and activities.
       A school also engages in sex-based discrimination if its employees, in the context of
       carrying out their day-to-day job responsibilities for providing aid, benefits, or services to
       students (such as teaching, counseling, supervising, and advising students) deny or limit a
       student’s ability to participate in or benefit from the schools program on the basis of sex.
       Under the Title IX regulations, the school is responsible for discrimination in these cases,
       whether or not it knew or should have known about it, because the discrimination
       occurred as part of the school’s undertaking to provide nondiscriminatory aid, benefits,
       and services to students. The revised guidance distinguishes these cases from employee
       harassment that, although taking place in a school’s program, occurs outside of the
       context of the employee’s provision of aid, benefits, and services to students. In these
       latter cases, the school’s responsibilities are not triggered until the school knew or should
       have known about the harassment.
               One commenter expressed concern that it was inappropriate ever to find a school
       out of compliance for harassment about which it knew nothing. We reiterate that,
       although a school may in some cases be responsible for harassment caused by an
       employee that occurred before other responsible employees of the school knew or should
       have known about it, OCR always provides the school with actual notice and the
       opportunity to take appropriate corrective action before issuing a finding of violation.
       This is consistent with the Cour t’s underlying concern in Gebser and Davis.
               Most commenters acknowledged that OCR has provided useful factors to
       determine whether harassing conduct took place “in the context of providing aid,
       benefits, or services.” However, some commenters stated that additional clarity and
       examples regarding the issue were needed. Commenters also suggested clarifying

       2
         It is the position of the United States that the standards set out in OCR’s guidance for
       finding a violation and seeking voluntary corrective action also would apply to private
       actions for injunctive and other equitable relief. See brief of the United States as Amicus
       Curiae in Davis v. Monroe County.



                                                     iv
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 7 of 49 PageID: 133



       references to quid pro quo and hostile environment harassment as these two concepts,
       though useful, do not determine the issue of whether the school itself is considered
       responsible for the harassment. We agree with these concerns and have made significant
       revisions to the sections “Harassment that Denies or Limits a Student’s Ability to
       Participate in or Benefit from the Education Program” and “Harassment by Teachers and
       Other Employees” to clarify the guidance in these respects.
              Gender-based Harassment, Including Harassment Predicated on Sex-
              stereotyping
               Several commenters requested that we expand the discussion and include
       examples of gender-based ha rassment predicated on sex stereotyping. Some commenters
       also argued that gender-based harassment should be considered sexual harassment, and
       that we have “artificially” restricted the guidance only to harassment in the form of
       conduct of a sexual nature, thus, implying that gender-based harassment is of less
       concern and should be evaluated differently.
              We have not further expanded this section because, while we are also concerned
       with the important issue of gender-based harassment, we believe that harassment of a
       sexual nature raises unique and sufficiently important issues that distinguish it from other
       types of gender-based harassment and warrants its own guidance.
                Nevertheless, we have clarified this section of the guidance in several ways. The
       guidance clarifies that gender-based harassment, including that predicated on sex-
       stereotyping, is covered by Title IX if it is sufficiently serious to deny or limit a student’s
       ability to participate in or benefit from the program. Thus, it can be discrimination on the
       basis of sex to harass a student on the basis of the victim’s failure to conform to
       stereotyped notions of masculinity and femininity. Although this type of harassment is
       not covered by the guidance, if it is sufficiently serious, gender-based harassment is a
       school’s responsibility, and the same standards generally will apply. We have also added
       an endnote regarding Supreme Court precedent for the proposition that sex stereotyping
       can constitute sex discrimination.
               Several commenters also suggested that we state that sexual and non-sexual (but
       gender-based) harassment should not be evaluated separately in determining whether a
       hostile environment exists. We note that both the proposed revised guidance and the
       final revised guidance indicate in several places that incidents of sexual harassment and
       non-sexual, gender-based harassment can be combined to determine whether a hostile
       environment has been created. We also note that sufficiently serious harassment of a
       sexual nature remains covered by Title IX, as explained in the guidance, even though the
       hostile environment may also include taunts based on sexual orientation.
              Definition of Harassment
               One commenter urged OCR to provide distinct definitions of sexual harassment to
       be used in administrative enforcement as distinguished from criteria used to maintain
       private actions for monetary damages. We disagree. First, as discussed in the preamble
       to the proposed revised guidance, the definition of hostile environment sexual harassment
       used by the Court in Davis is consistent with the definition found in the proposed
       guidance. Although the terms used by the Court in Davis are in some ways different from



                                                      v
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 8 of 49 PageID: 134



       the words used to define hostile environment harassment in the 1997 guidance (see, e.g.,
       62 FR 12041, “conduct of a sexual nature is sufficiently severe, persistent, or pervasive to
       limit a student’s ability to participate in or benefit from the education program, or to
       create a hostile or abusive educational environment”), the definitions are consistent.
       Both the Court’s and the Department’s definitions are contextual descriptions intended to
       capture the same concept -– that under Title IX, the conduct must be sufficiently serious
       that it adversely affects a student’s ability to participate in or benefit from the school’s
       program. In determining whether harassment is actionable, both Davis and the
       Department tell schools to look at the “constellation of surrounding circumstances,
       expectations, and relationships” (526 U.S. at 651 (citing Oncale)), and the Davis Court
       cited approvingly to the underlying core factors described in the 1997 guidance for
       evaluating the context of the harassment. Second, schools benefit from consistency and
       simplicity in understanding what is sexual harassment for which the school must take
       responsive action. A multiplicity of definitions would not serve this purpose.
               Several commenters suggested that we develop a unique Title IX definition of
       harassment that does not rely on Title VII and that takes into account the special
       relationship of schools to students. Other commenters, by contrast, commended OCR for
       recognizing that Gebser and Davis did not alter the definition of hostile environment
       sexual harassment found in OCR’s 1997 guidance, which derives from Title VII caselaw,
       and asked us to strengthen the point. While Gebser and Davis made clear that Title VII
       agency principles do not apply in determining liability for money damages under Title
       IX, the Davis Court also indicated, through its specific references to Title VII caselaw,
       that Title VII remains relevant in determining what constitutes hostile environment
       sexual harassment under Title IX. We also believe that the factors described in both the
       1997 guidance and the revised guidance to determine whether sexual harassment has
       occurred provide the necessary flexibility for taking into consideration the age and
       maturity of the students involved and the nature of the school environment.
              Effective Response
              One commenter suggested that the change in the guidance from “appropriate
       response” to “effective response” implies a change in OCR policy that requires
       omniscience of schools. We disagree. Effectiveness has always been the measure of an
       adequate response under Title IX. This does not mean a school must overreact out of fear
       of being judged inadequate. Effectiveness is measured based on a reasonableness
       standard. Schools do not have to know beforehand that their response will be effective.
       However, if their initial steps are ineffective in stopping the harassment, reasonableness
       may require a series of escalating steps.


       The Relationship Between FERPA and Title IX
              In the development of both the 1997 guidance and the current revisions to the
       guidance, commenters raised concerns about the interrelation of the Family Educational
       Rights and Privacy Act (FERPA), 20 U.S.C. 1232g, and Title IX. The concerns relate to
       two issues: (1) the harassed student’s right to information about the outcome of a sexual
       harassment complaint against another student, including information about sanctions
       imposed on a student found guilty of harassment; and (2) the due process rights of


                                                    vi
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 9 of 49 PageID: 135



       individuals, including teachers, accused of sexual harassment by a student, to obtain
       information about the identity of the complainant and the nature of the allegations.
               FERPA generally forbids disclosure of information from a student’s “education
       record” without the consent of the student (or the student’s parent). Thus, FERPA may
       be relevant when the person found to have engaged in harassment is another student,
       because written information about the complaint, investigation, and outcome is part of the
       harassing student’s education record. Title IX is also relevant because it is an important
       part of taking effective responsive action for the school to inform the harassed student of
       the results of its investigation and whether it counseled, disciplined, or otherwise
       sanctioned the harasser. This information can assure the harassed student that the school
       has taken the student’s complaint seriously and has taken steps to eliminate the hostile
       environment and prevent the harassment from recurring.
               The Department currently interprets FERPA as not conflicting with the Title IX
       requirement that the school notify the harassed student of the outcome of its
       investigation, i.e., whether or not harassment was found to have occurred, because this
       information directly relates to the victim. It has been the Department’s position that there
       is a potential conflict between FERPA and Title IX regarding disclosure of sanctions, and
       that FERPA generally prevents a school from disclosing to a student who complained of
       harassment information about the sanction or discipline imposed upon a student who was
       found to have engaged in that harassment. 3
               There is, however, an additional statutory provision that may apply to this
       situation. In 1994, as part of the Improving America’s Schools Act, Congress amended
       the General Education Provisions Act (GEPA) -– of which FERPA is a part -– to state
       that nothing in GEPA “shall be construed to affect the applicability of … title IX of the
       Education Amendments of 1972….”4 The Department interprets this provision to mean
       that FERPA continues to apply in the context of Title IX enforcement, but if there is a
       direct conflict between requirements of FERPA and requirements of Title IX, such that
       enforcement of FERPA would interfere with the primary purpose of Title IX to eliminate
       sex-based discrimination in schools, the requirements of Title IX override any conflicting
       FERPA provisions. The Department is in the process of developing a consistent
       approach and specific factors for implementing this provision. OCR and the
       Department’s Family Policy Compliance Office (FPCO) intend to issue joint guidance,
       discussing specific areas of potential conflict between FERPA and Title IX.



       3
        Exceptions include the case of a sanction that directly relates to the person who was
       harassed (e.g., an order that the harasser stay away from the harassed student), or
       sanctions related to offenses for which there is a statutory exception, such as crimes of
       violence or certain sex offenses in postsecondary institutions.
       4
         20 U.S.C. 1221(d). A similar amendment was originally passed in 1974 but applied
       only to Title VI of the Civil Rights Act of 1964 (prohibiting race discrimination by
       recipients). The 1994 amendments also extended 20 U.S.C. 1221(d) to Section 504 of the
       Rehabilitation Act of 1973 (prohibiting disability-based discrimination by recipients) and
       to the Age Discrimination Act.


                                                    vii
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 10 of 49 PageID: 136



               FERPA is also relevant when a student accuses a teacher or other employee of
       sexual harassment, because written information about the allegations is contained in the
       student’s education record. The potential conflict arises because, while FERPA protects
       the privacy of the student accuser, the accused individual may need the name of the
       accuser and information regarding the nature of the allegations in order to defend against
       the charges. The 1997 guidance made cle ar that neither FERPA nor Title IX override any
       federally protected due process rights of a school employee accused of sexual
       harassment.
               Several commenters urged the Department to expand and strengthen this
       discussion. They argue that in many instances a school’s failure to provide information
       about the name of the student accuser and the nature of the allegations seriously
       undermines the fairness of the investigative and adjudicative process. They also urge the
       Department to include a discussion of the need for confidentiality as to the identity of the
       individual accused of harassment because of the significant harm that can be caused by
       false accusations. We have made several changes to the guidance, including an
       additional discussion regarding the confidentiality of a person accused of harassment and
       a new heading entitled “Due Process Rights of the Accused,” to address these concerns.




                                                    viii
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 11 of 49 PageID: 137




              REVISED SEXUAL HARASSMENT GUIDANCE:
                    HARASSMENT OF STUDENTS1
      BY SCHOOL EMPLOYEES, OTHER STUDENTS, OR THIRD PARTIES



                                          Outline of Contents
       I. Introduction
       II. Sexual Harassment
       III. Applicability of Title IX
       IV. Title IX Regulatory Compliance Responsibilities
       V. Determining a School’s Responsibilities
              A. Harassment that Denies or Limits a Student’s Ability to Participate in or
              Benefit from the Education Program
                         1. Factors Used to Evaluate Hostile Environment Sexual Harassment
                         2. Welcomeness
              B. Nature of a School’s Responsibility to Address Sexual Harassment
                         1. Harassment by Teachers and Other Employees
                         2. Harassment by Other Students or Third Parties
              C. Notice of Employee, Peer, or Third Party Harassment
              D. The Role of Grievance Procedures
       VI. OCR Case Resolution
       VII. Recipient’s Response
              A. Response to Student or Parent Reports of Harassment; Response to Direct
              Observation of Harassment by a Responsible Employee
              B. Confidentiality
              C. Response to Other Types of Notice
       VIII. Prevention
       IX. Prompt and Equitable Grievance Procedures
       X. Due Process Rights of the Accused
       XI. First Amendment
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 12 of 49 PageID: 138



       I. Introduction
               Title IX of the Education Amendments of 1972 (Title IX) and the Department of
       Education’s (Department) implementing regulations prohibit discrimination on the basis
       of sex in federally assisted education programs and activities. 2 The Supreme Court,
       Congress, and Federal executive departments and agencies, including the Department,
       have recognized that sexual harassment of students can constitute discrimination
       prohibited by Title IX. 3 This guidance focuses on a school’s4 fundamental compliance
       responsibilities under Title IX and the Title IX regulations to address sexual harassment
       of students as a condition of continued receipt of Federal funding. It describes the
       regulatory basis for a school’s compliance responsibilities under Title IX, outlines the
       circumstances under which sexual harassment may constitute discrimination prohibited
       by the statute and regulations, and provides information about actions that schools should
       take to prevent sexual harassment or to address it effectively if it does occur. 5


       II. Sexual Harassment
               Sexual harassment is unwelcome conduct of a sexual nature. Sexual harassment
       can include unwelcome sexual advances, requests for sexual favors, and other verbal,
       nonverbal, or physical conduct of a sexual nature. 6 Sexual harassment of a student can
       deny or limit, on the basis of sex, the student’s ability to participate in or to receive
       benefits, services, or opportunities in the school’s program. Sexual harassment of
       students is, therefore, a form of sex discrimination prohibited by Title IX under the
       circumstances described in this guidance.
              It is important to recognize that Title IX’s prohibition against sexual harassment
       does not extend to legitimate nonsexual touching or other nonsexual conduct. For
       example, a high school athletic coach hugging a student who made a goal or a
       kindergarten teacher’s consoling hug for a child with a skinned knee will not be
       considered sexual harassment. 7 Similarly, one student’s demonstration of a sports
       maneuver or technique requiring contact with another student will not be considered
       sexual harassment. However, in some circumstances, nonsexual conduct may take on
       sexual connotations and rise to the level of sexual harassment. For example, a teacher’s
       repeatedly hugging and putting his or her arms around students under inappropriate
       circumstances could create a hostile environment.


       III. Applicability of Title IX
                Title IX applies to all public and private educational institutions that receive
       Federal funds, i.e., recipients, including, but not limited to, elementary and secondary
       schools, school districts, proprietary schools, colleges, and universities. The guidance
       uses the terms “recipients” and “schools” interchangeably to refer to all of those
       institutions. The “education program or activity” of a school includes all of the school’s
       operations. 8 This means that Title IX protects students in connection with all of the
       academic, educational, extra-curricular, athletic, and other programs of the school,




                                                    2
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 13 of 49 PageID: 139



       whether they take place in the facilities of the school, on a school bus, at a class or
       training program sponsored by the school at another location, or elsewhere.
               A student may be sexually harassed by a school employee, 9 another student, or a
       non-employee third party (e.g., a visiting speaker or visiting athletes). Title IX protects
       any “person” from sex discrimination. Accordingly, both male and female students are
       protected from sexual harassment 10 engaged in by a school’s employees, other students,
       or third parties. Moreover, Title IX prohibits sexual harassment regardless of the sex of
       the harasser, i.e., even if the harasser and the person being harassed are members of the
       same sex. 11 An example would be a campaign of sexually explicit graffiti directed at a
       particular girl by other girls. 12
                Although Title IX does not prohibit discrimination on the basis of sexual
       orientation, 13 sexual harassment directed at gay or lesbian students that is sufficiently
       serious to limit or deny a student’s ability to participate in or benefit from the school’s
       program constitutes sexual harassment prohibited by Title IX under the circumstances
       described in this guidance. 14 For example, if a male student or a group of male students
       target a gay student for physical sexual advances, serious enough to deny or limit the
       victim’s ability to participate in or benefit from the school’s program, the school would
       need to respond promptly and effectively, as described in this guidance, just as it would if
       the victim were heterosexual. On the other hand, if students heckle another student with
       comments based on the student’s sexual orientation (e.g., “gay students are not welcome
       at this table in the cafeteria”), but their actions do not involve conduct of a sexual nature,
       their actions would not be sexual harassment covered by Title IX. 15
               Though beyond the scope of this guidance, gender-based harassment, which may
       include acts of verbal, nonverbal, or physical aggression, intimidation, or hostility based
       on sex or sex-stereotyping, 16 but not involving conduct of a sexual nature, is also a form
       of sex discrimination to which a school must respond, if it rises to a level that denies or
       limits a student’s ability to participate in or benefit from the educational program. 17 For
       example, the repeated sabotaging of female graduate students’ laboratory experiments by
       male students in the class could be the basis of a violation of Title IX. A school must
       respond to such harassment in accordance with the standards and procedures described in
       this guidance. 18 In assessing all related circumstances to determine whether a hostile
       environment exists, incidents of gender-based harassment combined with incidents of
       sexual harassment could create a hostile environment, even if neither the gender-based
       harassment alone nor the sexual harassment alone would be sufficient to do so. 19


       IV. Title IX Regulatory Compliance Responsibilities
               As a condition of receiving funds from the Department, a school is required to
       comply with Title IX and the Department’s Title IX regulations, which spell out
       prohibitions against sex discrimination. The law is clear that sexual harassment may
       constitute sex discrimination under Title IX. 20
               Recipients specifically agree, as a condition for receiving Federal financial
       assistance from the Department, to comply with Title IX and the Department’s Title IX
       regulations. The regulatory provision requiring this agreement, known as an assurance of


                                                      3
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 14 of 49 PageID: 140



       compliance, specifies that recipients must agree that education programs or activities
       operated by the recipient will be operated in compliance wit h the Title IX regulations,
       including taking any action necessary to remedy its discrimination or the effects of its
       discrimination in its programs. 21
                The regulations set out the basic Title IX responsibilities a recipient undertakes
       when it accepts Federal financial assistance, including the following specific
       obligations. 22 A recipient agrees that, in providing any aid, benefit, or service to students,
       it will not, on the basis of sex––
          Treat one student differently from another in determining whether the student
          satisfies any requirement or condition for the provision of any aid, benefit, or
          service;23
          Provide different aid, benefits, or services or provide aid, benefits, or services in a
          different manner;24
          Deny any student any such aid, benefit, or service; 25
          Subject students to separate or different rules of behavior, sanctions, or other
          treatment;26
          Aid or perpetuate discrimination against a student by providing significant assistance
          to any agency, organization, or person that discriminates on the basis of sex in
          providing any aid, benefit, or service to students; 27 and
          Otherwise limit any student in the enjoyment of any right, privilege, advantage, or
          opportunity. 28
               For the purposes of brevity and clarity, this guidance generally summarizes this
       comprehensive list by referring to a school’s obligation to ensure that a student is not
       denied or limited in the ability to participate in or benefit from the school’s program on
       the basis of sex.
              The regulations also specify that, if a recipient discriminates on the basis of sex,
       the school must take remedial action to overcome the effects of the discrimination. 29
               In addition, the regulations establish procedural requirements that are important
       for the prevention or correction of sex discrimination, including sexual harassment.
       These requirements include issuance of a policy against sex discrimination30 and
       adoption and publication of grievance procedures providing for prompt and equitable
       resolution of complaints of sex discrimination. 31 The regulations also require that
       recipients designate at least one employee to coordinate compliance with the regulations,
       including coordination of investigations of complaints alleging noncompliance. 32
              To comply with these regulatory requirements, schools need to recognize and
       respond to sexual harassment of students by teachers and other employees, by other
       students, and by third parties. This guidance explains how the requirements of the Title
       IX regulations apply to situations involving sexual harassment of a student and outlines
       measures that schools should take to ensure compliance.




                                                      4
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 15 of 49 PageID: 141



       V. Determining a School’s Responsibilities
                In assessing sexually harassing conduct, it is important for schools to recognize
       that two distinct issues are considered. The first issue is whether, considering the types
       of harassment discussed in the following section, the conduct denies or limits a student’s
       ability to participate in or benefit from the program based on sex. If it does, the second
       issue is the nature of the school’s responsibility to address that conduct. As discussed in
       a following section, this issue depends in part on the identity of the harasser and the
       context in which the harassment occurred.
              A. Harassment that Denies or Limits a Student’s Ability to Participate in or
              Benefit fro m the Education Program
              This guidance moves away from specific labels for types of sexual harassment. 33
       In each case, the issue is whether the harassment rises to a level that it denies or limits a
       student’s ability to participate in or benefit from the school’s program based on sex.
       However, an understanding of the different types of sexual harassment can help schools
       determine whether or not harassment has occurred that triggers a school’s responsibilities
       under, or violates, Title IX or its regulations.
                The type of harassment traditionally referred to as quid pro quo harassment occurs
       if a teacher or other employee conditions an educational decision or benefit on the
       student’s submission to unwelcome sexual conduct. 34 Whether the student resists and
       suffers the threatened harm or submits and avoids the threatened harm, the student has
       been treated differently, or the student’s ability to participate in or benefit from the
       school’s program has been denied or limited, on the basis of sex in violation of the Title
       IX regulations. 35
               By contrast, sexual harassment can occur that does not explicitly or implicitly
       condition a decision or benefit on submission to sexual conduct. Harassment of this type
       is generally referred to as hostile environment harassment. 36 This type of harassing
       conduct requires a further assessment of whether or not the conduct is sufficiently serious
       to deny or limit a student’s ability to participate in or benefit from the school’s program
       based on sex. 37
               Teachers and other employees can engage in either type of harassment. Students
       and third parties are not generally given responsibility over other students and, thus,
       generally can only engage in hostile environment harassment.
                      1. Factors Used to Evaluate Hostile Environment Sexual Harassment
                As outlined in the following paragraphs, OCR considers a variety of related
       factors to determine if a hostile environment has been created, i.e., if sexually harassing
       conduct by an employee, another student, or a third party is sufficiently serious that it
       denies or limits a student’s ability to participate in or benefit from the school’s program
       based on sex. OCR considers the conduct from both a subjective 38 and objective 39
       perspective. In evaluating the severity and pervasiveness of the conduc t, OCR considers
       all relevant circumstances, i.e., “the constellation of surrounding circumstances,
       expectations, and relationships.”40 Schools should also use these factors to evaluate
       conduct in order to draw commonsense distinctions between conduct that constitutes



                                                     5
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 16 of 49 PageID: 142



       sexual harassment and conduct that does not rise to that level. Relevant factors include
       the following:
          The degree to which the conduct affected one or more students’ education. OCR
          assesses the effect of the harassment on the student to determine whether it has denied
          or limited the student’s ability to participate in or benefit from the school’s program.
          For example, a student’s grades may go down or the student may be forced to
          withdraw from school because of the harassing behavior. 41 A student may also suffer
          physical injuries or mental or emotional distress. 42 In another situation, a student may
          have been able to keep up his or her grades and continue to attend school even though
          it was very difficult for him or her to do so because of the teacher’s repeated sexual
          advances. Similarly, a student may be able to remain on a sports team, despite
          experiencing great difficulty performing at practices and games from the humiliation
          and anger caused by repeated sexual advances and intimidation by several team
          members that create a hostile environment. Harassing conduct in these examples
          would alter a reasonable student’s educational environment and adversely affect the
          student’s ability to participate in or benefit from the school’s program on the basis of
          sex.
          A hostile environment can occur even if the harassment is not targeted specifically at
          the individual complainant. 43 For example, if a student, group of students, or a
          teacher regularly directs sexual comments toward a particular student, a hostile
          environment may be created not only for the targeted student, but also for others who
          witness the conduct.
          The type, frequency, and duration of the conduct. In most cases, a hostile
          environment will exist if there is a pattern or practice of harassment, or if the
          harassment is sustained and nontrivial. 44 For instance, if a young woman is taunted
          by one or more young men about her breasts or genital area or both, OCR may find
          that a hostile environment has been created, particularly if the conduct has gone on
          for some time, or takes place throughout the school, or if the taunts are made by a
          number of students. The more severe the conduct, the less the need to show a
          repetitive series of incidents; this is particularly true if the harassment is physical.
          For instance, if the conduct is more severe, e.g., attempts to grab a female student’s
          breasts or attempts to grab any student’s genital area or buttocks, it need not be as
          persistent to create a hostile environment. Indeed, a single or isolated incident of
          sexual harassment may, if sufficiently severe, create a hostile environment. 45 On the
          other hand, conduct that is not severe will not create a hostile environment, e.g., a
          comment by one student to another student that she has a nice figure. Indeed,
          depending on the circumstances, this may not even be conduct of a sexual nature. 46
          Similarly, because students date one another, a request for a date or a gift of flowers,
          even if unwelcome, would not create a hostile environment. However, there may be
          circumstances in which repeated, unwelcome requests for dates or similar conduct
          could create a hostile environment. For example, a person, who has been refused
          previously, may request dates in an intimidating or threatening manner.
          The identity of and relationship between the alleged harasser and the subject or
          subjects of the harassment. A factor to be considered, especially in cases involving
          allegations of sexual harassment of a student by a school employee, is the identity of


                                                    6
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 17 of 49 PageID: 143



          and relationship between the alleged harasser and the subject or subjects of the
          harassment. For example, due to the power a professor or teacher has over a student,
          sexually based conduct by that person toward a student is more likely to create a
          hostile environment than similar conduct by another student. 47
          The number of individuals involved. Sexual harassment may be committed by an
          individual or a group. In some cases, verbal comments or other conduct from one
          person might not be sufficient to create a hostile environment, but could be if done by
          a group. Similarly, while harassment can be directed toward an individual or a
          group, 48 the effect of the conduct toward a group may vary, depending on the type of
          conduct and the context. For certain types of conduct, there may be “safety in
          numbers.” For example, following an individual student and making sexual taunts to
          him or her may be very intimidating to that student, but, in certain circumstances, less
          so to a group of students. On the other hand, persistent unwelcome sexual conduct
          still may create a hostile environment if directed toward a group.
          The age and sex of the alleged harasser and the subject or subjects of the harassment.
          For example, in the case of younger students, sexually harassing conduct is more
          likely to be intimidating if coming from an older student. 49
          The size of the school, location of the incidents, and context in which they occurred.
          Depending on the circumstances of a particular case, fewer incidents may have a
          greater effect at a small college than at a large university campus. Harassing conduct
          occurring on a school bus may be more intimidating than similar conduct on a school
          playground because the restricted area makes it impossible for students to avoid their
          harassers. 50 Harassing cond uct in a personal or secluded area, such as a dormitory
          room or residence hall, can have a greater effect (e.g., be seen as more threatening)
          than would similar conduct in a more public area. On the other hand, harassing
          conduct in a public place may be more humiliating. Each incident must be judged
          individually.
          Other incidents at the school. A series of incidents at the school, not involving the
          same students, could –– taken together –– create a hostile environment, even if each
          by itself would not be sufficient. 51
          Incidents of gender-based, but nonsexual harassment. Acts of verbal, nonverbal or
          physical aggression, intimidation or hostility based on sex, but not involving sexual
          activity or language, can be combined with incidents of sexual harassment to
          determine if the incidents of sexual harassment are sufficiently serious to create a
          sexually hostile environment. 52
               It is the totality of the circumstances in which the behavior occurs that is critical
       in determining whether a hostile environment exists. Consequently, in using the factors
       discussed previously to evaluate incidents of alleged harassment, it is always important to
       use common sense and reasonable judgement in determining whether a sexually hostile
       environment has been created.
                      2. Welcomene ss
              The section entitled “Sexual Harassment” explains that in order for conduct of a
       sexual nature to be sexual harassment, it must be unwelcome. Conduct is unwelcome if


                                                     7
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 18 of 49 PageID: 144



       the student did not request or invite it and “regarded the conduct as undesirable or
       offensive.”53 Acquiescence in the conduct or the failure to complain does not always
       mean that the conduct was welcome. 54 For example, a student may decide not to resist
       sexual advances of another student or may not file a complaint out of fear. In additio n, a
       student may not object to a pattern of demeaning comments directed at him or her by a
       group of students out of a concern that objections might cause the harassers to make more
       comments. The fact that a student may have accepted the conduct does not mean that he
       or she welcomed it. 55 Also, the fact that a student willingly participated in conduct on
       one occasion does not prevent him or her from indicating that the same conduct has
       become unwelcome on a subsequent occasion. On the other hand, if a student actively
       participates in sexual banter and discussions and gives no indication that he or she
       objects, then the evidence generally will not support a conclusion that the conduct was
       unwelcome. 56
              If younger children are involved, it may be necessary to determine the degree to
       which they are able to recognize that certain sexual conduct is conduct to which they can
       or should reasonably object and the degree to which they can articulate an objection.
       Accordingly, OCR will consider the age of the student, the nature of the conduct
       involved, and other relevant factors in determining whether a student had the capacity to
       welcome sexual conduct.
               Schools should be particularly concerned about the issue of welcomeness if the
       harasser is in a position of authority. For instance, because students may be encouraged
       to believe that a teacher has absolute authority over the operation of his or her classroom,
       a student may not object to a teacher’s sexually harassing comments during class;
       however, this does not necessarily mean that the conduct was welcome. Instead, the
       student may believe that any objections would be ineffective in stopping the harassment
       or may fear that by making objections he or she will be singled out for harassing
       comments or other retaliation.
               In addition, OCR must consider particular issues of welcomeness if the alleged
       harassment relates to alleged “consensual” sexual relationships between a school’s adult
       employees and its students. If elementary students are involved, welcomeness will not be
       an issue: OCR will never view sexual conduct between an adult school employee and an
       elementary school student as consensual. In cases involving secondary students, there
       will be a strong presumption that sexual conduct between an adult school employee and a
       student is not consensual. In cases involving older secondary students, subject to the
       presumption, 57 OCR will consider a number of factors in determining whether a school
       employee’s sexual advances or other sexual conduct could be considered welcome. 58 In
       addition, OCR will consider these factors in all cases involving postsecondary students in
       making those determinations. 59 The factors include the following:
          The nature of the conduct and the relationship of the school employee to the student,
          including the degree of influence (which could, at least in part, be affected by the
          student’s age), authority, or control the employee has over the student.
          Whether the student was legally or practically unable to consent to the sexual conduct
          in question. For example, a student’s age could affect his or her ability to do so.
          Similarly, certain types of disabilities could affect a student’s ability to do so.


                                                    8
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 19 of 49 PageID: 145



              If there is a dispute about whether harassment occurred or whether it was
       welcome –– in a case in whic h it is appropriate to consider whether the conduct would be
       welcome –– determinations should be made based on the totality of the circumstances.
       The following types of information may be helpful in resolving the dispute:
          Statements by any witnesses to the alleged incident.
          Evidence about the relative credibility of the allegedly harassed student and the
          alleged harasser. For example, the level of detail and consistency of each person’s
          account should be compared in an attempt to determine who is telling the truth.
          Another way to assess credibility is to see if corroborative evidence is lacking where
          it should logically exist. However, the absence of witnesses may indicate only the
          unwillingness of others to step forward, perhaps due to fear of the harasser or a desire
          not to get involved.
          Evidence that the alleged harasser has been found to have harassed others may
          support the credibility of the student claiming the harassment; conversely, the
          student’s claim will be weakened if he or she has been found to have made false
          allegations against other individuals.
          Evidence of the allegedly harassed student’s reaction or behavior after the alleged
          harassment. For example, were there witnesses who saw the student immediately
          after the alleged incident who say that the student appeared to be upset? However, it
          is important to note that some students may respond to harassment in ways that do not
          manifest themselves right away, but may surface several days or weeks after the
          harassment. For example, a student ma y initially show no signs of having been
          harassed, but several weeks after the harassment, there may be significant changes in
          the student’s behavior, including difficulty concentrating on academic work,
          symptoms of depression, and a desire to avoid certain individuals and places at
          school.
          Evidence about whether the student claiming harassment filed a complaint or took
          other action to protest the conduct soon after the alleged incident occurred. However,
          failure to immediately complain may merely reflect a fear of retaliation or a fear that
          the complainant may not be believed rather than that the alleged harassment did not
          occur.
          Other contemporaneous evidence. For example, did the student claiming harassment
          write about the conduct and his or her reaction to it soon after it occurred (e.g., in a
          diary or letter)? Did the student tell others (friends, parents) about the conduct (and
          his or her reaction to it) soon after it occurred?
              B. Nature of the School’s Responsibility to Address Sexual Harassment
              A school has a responsibility to respond promptly and effectively to sexual
       harassment. In the case of harassment by teachers or other employees, the nature of this
       responsibility depends in part on whether the harassment occurred in the context of the
       employee’s provision of aid, benefits, or services to students.




                                                    9
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 20 of 49 PageID: 146



                      1. Harassment by Teachers and Other Employees
               Sexual harassment of a student by a teacher or other school employee can be
       discrimination in violation of Title IX. 60 Schools are responsible for taking prompt and
       effective action to stop the harassment and prevent its recurrence. A school also may be
       responsible for remedying the effects of the harassment on the student who was harassed.
       The extent of a recipient’s responsibilities if an employee sexually harasses a student is
       determined by whether or not the harassment occurred in the context of the employee’s
       provision of aid, benefits, or services to students.
                A recipient is responsible under the Title IX regulations for the nondiscriminatory
       provision of aid, benefits, and services to students. Recipients generally provide aid,
       benefits, and services to students through the responsibilities they give to employees. If
       an employee who is acting (or who reasonably appears to be acting) in the context of
       carrying out these responsibilities over students engages in sexual harassment – generally
       this means harassment that is carried out during an employee’s performance of his or her
       responsibilities in relation to students, including teaching, counseling, supervising,
       advising, and transporting students – and the harassment denies or limits a student’s
       ability to participate in or benefit from a school program on the basis of sex, 61 the
       recipient is responsible for the discriminatory conduct. 62 The recipient is, therefore, also
       responsible for remedying any effects of the harassment on the victim, as well as for
       ending the harassment and preventing its recurrence. This is true whether or not the
       recipient has “notice” of the harassment. (As explained in the section on “Notice of
       Employee, Peer, or Third Party Harassment,” for purposes of this guidance, a school has
       notice of harassment if a responsible school employee actually knew or, in the exercise of
       reasonable care, should have known about the harassment.) Of course, under OCR’s
       administrative enforcement, recipients always receive actual notice and the opportunity to
       take appropriate corrective action before any finding of violation or possible loss of
       federal funds.
           Whether or not sexual harassment of a student occurred within the context of an
       employee’s responsibilities for providing aid, benefits, or services is determined on a
       case-by-case basis, taking into account a variety of factors. If an employee conditions the
       provision of an aid, benefit, or service that the employee is responsible for providing on a
       student’s submission to sexual conduct, i.e., conduct traditionally referred to as quid pro
       quo harassment, the harassment is clearly taking place in the context of the employee’s
       responsib ilities to provide aid, benefits, or services. In other situations, i.e., when an
       employee has created a hostile environment, OCR will consider the following factors in
       determining whether or not the harassment has taken place in this context, including:
          The type and degree of responsibility given to the employee, including both formal
          and informal authority, to provide aids, benefits, or services to students, to direct and
          control student conduct, or to discipline students generally;
          the degree of influence the employee has over the particular student involved,
          including in the circumstances in which the harassment took place;
          where and when the harassment occurred;
          the age and educational level of the student involved; and


                                                    10
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 21 of 49 PageID: 147



          as applicable, whether, in light of the student’s age and educational level and the way
          the school is run, it would be reasonable for the student to believe that the employee
          was in a position of responsibility over the student, even if the employee was not.
               These factors are applicable to all recipient educational institutions, including
       elementary and secondary schools, colleges, and universities. Elementary and secondary
       schools, however, are typically run in a way that gives teachers, school officials, and
       other school employees a substantial degree of supervision, control, and disciplinary
       authority over the conduct of students. 63 Therefore, in cases involving allegations of
       harassment of elementary and secondary school-age students by a teacher or school
       administrator during any school activity, 64 consideration of these factors will generally
       lead to a conclusion that the harassment occurred in the context of the employee’s
       provision of aid, benefits, or services.
               For example, a teacher sexually harasses an eighth- grade student in a school
       hallway. Even if the student is not in any of the teacher’s classes and even if the teacher
       is not designated as a hall monitor, given the age and educational level of the student and
       the status and degree of influence of teachers in elementary and secondary schools, it
       would be reasonable for the student to believe that the teacher had at least informal
       disciplinary authority over students in the hallways. Thus, OCR would consider this an
       example of conduct that is occurring in the context of the employee’s responsibilities to
       provide aid, benefits, or services.
               Other examples of sexual harassment of a student occurring in the context of an
       employee’s responsibilities for providing aid, benefits, or services include, but are not
       limited to -- a faculty member at a university’s medical school conditions an intern’s
       evaluation on submission to his sexual advances and then gives her a poor evaluation for
       rejecting the advances; a high school drama instructor does not give a student a part in a
       play because she has not responded to sexual overtures from the instructor; a faculty
       member withdraws approval of research funds for her assistant because he has rebuffed
       her advances; a journalism professor who supervises a college newspaper continually and
       inappropriately touches a student editor in a sexual manner, causing the student to resign
       from the newspaper staff; and a teacher repeatedly asks a ninth grade student to stay after
       class and attempts to engage her in discussions about sex and her personal experiences
       while they are alone in the classroom, causing the student to stop coming to class. In
       each of these cases, the school is responsible for the discriminatory conduct, including
       taking prompt and effective action to end the harassment, prevent it from recurring, and
       remedy the effects of the harassment on the victim.
               Sometimes harassment of a student by an employee in the school’s program does
       not take place in the context of the employee’s provision of aid, benefits, or services, but
       nevertheless is sufficiently serious to create a hostile educational environment. An
       example of this conduct might occur if a faculty member in the history department at a
       university, over the course of several weeks, repeatedly touches and makes sexually
       suggestive remarks to a graduate engineering student while waiting at a stop for the
       university shuttle bus, riding on the bus, and upon exiting the bus. As a result, the
       student stops using the campus shuttle and walks the very long distances between her
       classes. In this case, the school is not directly responsible for the harassing conduct
       because it did not occur in the context of the employee’s responsibilities for the provision


                                                    11
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 22 of 49 PageID: 148



       of aid, benefits, or services to students. However, the conduct is sufficiently serious to
       deny or limit the student in her ability to participate in or benefit from the recipient’s
       program. Thus, the school has a duty, upon notice of the harassment, 65 to take prompt
       and effective action to stop the harassment and prevent its recurrence.
               If the school takes these steps, it has avoided violating Title IX. If the school fails
       to take the necessary steps, however, its failure to act has allowed the student to continue
       to be subjected to a hostile environment that denies or limits the student’s ability to
       participate in or benefit from the school’s program. The school, therefore, has engaged in
       its own discrimination. It then becomes responsible, not just for stopping the conduct and
       preventing it from happening again, but for remedying the effects of the harassment on
       the student that could reasonably have been prevented if the school had responded
       promptly and effectively. (For related issues, see the sections on “OCR Case Resolution”
       and “Recipient’s Response.”)
                      2. Harassment by Othe r Students or Third Parties
               If a student sexually harasses another student and the harassing conduct is
       sufficiently serious to deny or limit the student’s ability to participate in or benefit from
       the program, and if the school knows or reasonably should know66 about the harassment,
       the school is responsible for taking immediate effective action to eliminate the hostile
       environment and prevent its recurrence. 67 As long as the school, upon notice of the
       harassment, responds by taking prompt and effective action to end the harassment and
       prevent its recurrence, the school has carried out its responsibility under the Title IX
       regulations. On the other hand, if, upon notice, the school fails to take prompt, effective
       action, the school’s own inaction has permitted the student to be subjected to a hostile
       environment that denies or limits the student’s ability to participate in or benefit from the
       school’s program on the basis of sex. 68 In this case, the school is responsible for taking
       effective corrective actions to stop the harassment, prevent its recurrence, and remedy the
       effects on the victim that could reasonably have been prevented had it responded
       promptly and effectively.
                Similarly, sexually harassing conduct by third parties, who are not themselves
       employees or students at the school (e.g., a visiting speaker or members of a visiting
       athletic team), may also be of a sufficiently serious nature to deny or limit a student’s
       ability to participate in or benefit from the education program. As previously outlined in
       connection with peer harassment, if the school knows or should know69 of the
       harassment, the school is responsible for taking prompt and effective action to eliminate
       the hostile environment and prevent its recurrence.
               The type of appropriate steps that the school should take will differ depending on
       the level of control that the school has over the third party harasser. 70 For example, if
       athletes from a visiting team harass the home school’s students, the home school may not
       be able to discipline the athletes. However, it could encourage the other school to take
       appropriate action to prevent further incidents; if necessary, the home school may choose
       not to invite the other school back. (This issue is discussed more fully in the section on
       “Recipient’s Response.”)
              If, upon notice, the school fails to take prompt and effective corrective action, its
       own failure has permitted the student to be subjected to a hostile environment that limits


                                                     12
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 23 of 49 PageID: 149



       the student’s ability to participate in or benefit from the education program. 71 In this
       case, the school is responsible for taking corrective actions to stop the harassment,
       prevent its recurrence, and remedy the effects on the victim that could reasonably have
       been prevented had the school responded promptly and effectively.
              C. Notice of Employee, Peer, or Third Party Harassment
               As described in the section on “Harassment by Teachers and Other Employees,”
       schools may be responsible for certain types of employee harassment that occurred before
       the school otherwise had notice of the harassment. On the other hand, as described in
       that section and the section on “Harassment by Other Students or Third Parties,” in
       situations involving certain other types of employee harassment, or harassment by peers
       or third parties, a school will be in violation of the Title IX regulations if the school “has
       notice” of a sexually hostile environment and fails to take immediate and effective
       corrective action. 72
               A school has notice if a responsible employee “knew, or in the exercise of
       reasonable care should have known,” about the harassment. 73 A responsible employee
       would include any employee who has the authority to take action to redress the
       harassment, who has the duty to report to appropriate school officials sexual harassment
       or any other misconduct by students or employees, or an individual who a student could
       reasonably believe has this authority or responsibility. 74 Accordingly, schools need to
       ensure that employees are trained so that those with authority to address harassment
       know how to respond appropriately, and other responsible employees know that they are
       obligated to report harassment to appropriate school officials. Training for employees
       should include practical information about how to identify harassment and, as applicable,
       the person to whom it should be reported.
               A school can receive notice of harassment in many different ways. A student may
       have filed a grievance with the Title IX coordinator75 or complained to a teacher or other
       responsible employee about fellow students harassing him or her. A student, parent, or
       other individual may have contacted other appropriate personnel, such as a principal,
       campus security, bus driver, teacher, affirmative action officer, or staff in the office of
       student affairs. A teacher or other responsible employee of the school may have
       witnessed the harassment. The school may receive notice about harassment in an indirect
       manner, from sources such as a member of the school staff, a member of the educational
       or local community, or the media. The school also may have learned about the
       harassment from flyers about the incident distributed at the school or posted around the
       school. For the purposes of compliance with the Title IX regulations, a school has a duty
       to respond to harassment about which it reasonably should have known, i.e., if it would
       have learned of the harassment if it had exercised reasonable care or made a “reasonably
       diligent inquiry.”76
               For example, in some situations if the school knows of incidents of harassment,
       the exercise of reasonable care should trigger an investigation that would lead to a
       discovery of additional incidents. 77 In other cases, the pervasiveness of the harassment
       may be enough to conclude that the school should have known of the hostile environment
       –– if the harassment is widespread, openly practiced, or well-known to students and staff




                                                    13
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 24 of 49 PageID: 150



       (such as sexual harassment occurring in the hallways, graffiti in public areas, or
       harassment occurring during recess under a teacher’s supervision.)78
               If a school otherwise knows or reasonably should know of a hostile environment
       and fails to take prompt and effective corrective action, a school has violated Title IX
       even if the student has failed to use the school’s existing grievance procedures or
       otherwise inform the school of the harassment.
              D. The Role of Grievance Procedures
                Schools are required by the Title IX regulations to adopt and publish grievance
       procedures providing for prompt and equitable resolution of sex discrimination
       complaints, including complaints of sexual harassment, and to disseminate a policy
       against sex discrimination. 79 (These issues are discussed in the section on “Prompt and
       Equitable Grievance Procedures.”) These procedures provide a school with a mechanism
       for discovering sexual harassment as early as possible and for effectively correcting
       problems, as required by the Title IX regulations. By having a strong policy against sex
       discrimination and accessible, effective, and fairly applied grievance procedures, a school
       is telling its students that it does not tolerate sexual harassment and that students can
       report it without fear of adverse consequences.
               Without a disseminated policy and procedure, a student does not know either of
       the school’s policy against and obligation to address this form of discrimination, or how
       to report harassment so that it can be remedied. If the alleged harassment is sufficiently
       serious to create a hostile environment and it is the school’s failure to comply with the
       procedural requirements of the Title IX regulations that hampers early notification and
       intervention and permits sexual harassment to deny or limit a student’s ability to
       participate in or benefit from the school’s program on the basis of sex, 80 the school will
       be responsible under the Title IX regulations, once informed of the harassment, to take
       corrective action, including stopping the harassment, preventing its recurrence, and
       remedying the effects of the harassment on the victim that could reasonably have been
       prevented if the school’s failure to comply with the procedural requirements had not
       hampered early notification.


       VI. OCR Case Resolution
               If OCR is asked to investigate or otherwise resolve incidents of sexual harassment
       of students, including incidents caused by employees, other students, or third parties,
       OCR will consider whether –– (1) the school has a disseminated policy prohibiting sex
       discrimination under Title IX81 and effective grievance procedures; 82 (2) the school
       appropriately investigated or otherwise responded to allegations of sexual harassment;83
       and (3) the school has taken immediate and effective corrective action responsive to the
       harassment, including effective actions to end the harassment, prevent its recurrence, and,
       as appropriate, remedy its effects. 84 (Issues related to appropriate investigative and
       corrective actions are discussed in detail in the section on “Recipient’s Response.”)
               If the school has taken, or agrees to take, each of these steps, OCR will consider
       the case against the school resolved and will take no further action, other than monitoring
       compliance with an agreement, if any, between the school and OCR. This is true in cases


                                                    14
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 25 of 49 PageID: 151



       in which the school was in violation of the Title IX regulations (e.g., a teacher sexually
       harassed a student in the context of providing aid, benefits, or services to students), as
       well as those in which there has been no violation of the regulations (e.g., in a peer sexual
       harassment situation in which the school took immediate, reasonable steps to end the
       harassment and prevent its recurrence). This is because, even if OCR identifies a
       violation, Title IX requires OCR to attempt to secure voluntary compliance. 85 Thus,
       because a school will have the opportunity to take reasonable corrective action before
       OCR issues a formal finding of violation, a school does not risk losing its Federal funding
       solely because discrimination occurred.


       VII. Recipient’s Response
               Once a school has notice of possible sexual harassment of students –– whether
       carried out by employees, other students, or third parties –– it should take immediate and
       appropriate steps to investigate or otherwise determine what occurred and take prompt
       and effective steps
       reasonably calculated to end any harassment, eliminate a hostile environment if one has
       been created, and prevent harassment from occurring again. These steps are the school’s
       responsibility whether or not the student who was harassed makes a complaint or
       otherwise asks the school to take action. 86 As described in the next section, in
       appropriate circumstances the school will also be responsible for taking steps to remedy
       the effects of the harassment on the individual student or students who were harassed.
       What constitutes a reasonable response to information about possible sexual harassment
       will differ depending upon the circumstances.
              A. Response to Student or Parent Reports of Harassment; Response to Direct
              Observation of Harassment by a Responsible Employee
                If a student or the parent of an elementary or secondary student provides
       information or complains about sexual harassment of the student, the school should
       initially discuss what actions the student or parent is seeking in response to the
       harassment. The school should explain the avenues for informal and formal action,
       including a description of the grievance procedure that is available for sexual harassment
       complaints and an explanation of how the procedure works. If a responsible school
       employee has directly observed sexual harassment of a student, the school should contact
       the student who was harassed (or the parent, depending upon the age of the student), 87
       explain that the school is responsible for taking steps to correct the harassment, and
       provide the same information described in the previous sentence.
                Regardless of whether the student who was harassed, or his or her parent, decides
       to file a formal complaint or otherwise request action on the student’s behalf (including in
       cases involving direct observation by a responsible employee), the school must promptly
       investigate to determine what occurred and then take appropriate steps to resolve the
       situation. The specific steps in an investigation will vary depending upon the nature of
       the allegations, the source of the complaint, the age of the student or students involved,
       the size and administrative structure of the school, and other factors. However, in all
       cases the inquiry must be prompt, thorough, and impartial. (Requests by the student who


                                                    15
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 26 of 49 PageID: 152



       was harassed for confidentiality or for no action to be taken, responding to notice of
       harassment from other sources, and the components of a prompt and equitable grievance
       procedure are discussed in subsequent sections of this guidance.)
               It may be appropriate for a school to take interim measures during the
       investigation of a complaint. For instance, if a student alleges that he or she has been
       sexually assaulted by another student, the school may decide to place the students
       immediately in separate classes or in different housing arrangements on a campus,
       pending the results of the school’s investigation. Similarly, if the alleged harasser is a
       teacher, allowing the student to transfer to a different class may be appropriate. In cases
       involving potential criminal conduct, school personnel should determine whether
       appropriate law enforcement authorities should be notified. In all cases, schools should
       make every effort to prevent disclosure of the names of all parties involved -– the
       complainant, the witnesses, and the accused -- except to the extent necessary to carry out
       an investigation.
                If a school determines that sexual harassment has occurred, it should take
       reasonable, timely, age-appropriate, and effective corrective action, including steps
       tailored to the specific situation. 88 Appropriate steps should be taken to end the
       harassment. For example, school personnel may need to counsel, warn, or take
       disciplinary action against the harasser, based on the severity of the harassment or any
       record of prior incidents or both. 89 A series of escalating consequences may be necessary
       if the initial steps are ineffective in stopping the harassment. 90 In some cases, it may be
       appropriate to further separate the harassed student and the harasser, e.g., by changing
       housing arrangements 91 or directing the harasser to have no further contact with the
       harassed student. Responsive measures of this type should be designed to minimize, as
       much as possible, the burden on the student who was harassed. If the alleged harasser is
       not a student or employee of the recipient, OCR will consider the level of control the
       school has over the harasser in determining what response would be appropriate. 92
               Steps should also be taken to eliminate any hostile environment that has been
       created. For example, if a female student has been subjected to harassment by a group of
       other students in a class, the school may need to deliver special training or other
       interventions for that class to repair the educational environment. If the school offers the
       student the option of withdrawing from a class in which a hostile environment occurred,
       the school should assist the student in making program or schedule changes and ensure
       that none of the changes adversely affect the student’s academic record. Other measures
       may include, if appropriate, directing a harasser to apologize to the harassed student. If a
       hostile environment has affected an entire school or campus, an effective response may
       need to include dissemination of information, the issuance of new policy statements, or
       other steps that are designed to clearly communicate the message that the school does not
       tolerate harassment and will be responsive to any student who reports that conduct.
               In some situations, a school may be required to provide other services to the
       student who was harassed if necessary to address the effects of the harassment on that
       student. 93 For example, if an instructor gives a student a low grade because the student
       failed to respond to his sexual advances, the school may be required to make
       arrangements for an independent reassessment of the student’s work, if feasible, and
       change the grade accordingly; make arrangements for the student to take the course again


                                                    16
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 27 of 49 PageID: 153



       with a different instructor; provide tutoring; make tuition adjustments; offer
       reimbursement for professional counseling; or take other measures that are appropriate to
       the circumstances. As another example, if a school delays responding or responds
       inappropriately to information about harassment, such as a case in which the school
       ignores complaints by a student that he or she is being sexually harassed by a classmate,
       the school will be required to remedy the effects of the harassment that could have been
       prevented had the school responded promptly and effectively.
               Finally, a school should take steps to prevent any further harassment 94 and to
       prevent any retaliation against the student who made the complaint (or was the subject of
       the harassment), against the person who filed a complaint on behalf of a student, or
       against those who provided information as witnesses. 95 At a minimum, this includes
       making sure tha t the harassed students and their parents know how to report any
       subsequent problems and making follow-up inquiries to see if there have been any new
       incidents or any retaliation. To prevent recurrences, counseling for the harasser may be
       appropriate to ensure that he or she understands what constitutes harassment and the
       effects it can have. In addition, depending on how widespread the harassment was and
       whether there have been any prior incidents, the school may need to provide training for
       the larger school community to ensure that students, parents, and teachers can recognize
       harassment if it recurs and know how to respond. 96
              B. Confidentiality
               The scope of a reasonable response also may depend upon whether a student, or
       parent of a minor student, reporting harassment asks that the student’s name not be
       disclosed to the harasser or that nothing be done about the alleged harassment. In all
       cases, a school should discuss confidentiality standards and concerns with the
       complainant initially. The school should inform the student that a confidentiality request
       may limit the school’s ability to respond. The school also should tell the student that
       Title IX prohibits retaliation and that, if he or she is afraid of reprisals from the alleged
       harasser, the school will take steps to prevent retaliation and will take strong responsive
       actions if retaliation occurs. If the student continues to ask that his or her name not be
       revealed, the school should take all reasonable steps to investigate and respond to the
       complaint consistent with the student’s request as long as doing so does not prevent the
       school from responding effectively to the harassment and preventing harassment of other
       students.
               OCR enforces Title IX consistent with the federally protected due process rights
       of public school students and employees. Thus, for example, if a student, who was the
       only student harassed, insists that his or her name not be revealed, and the alleged
       harasser could not respond to the charges of sexual harassment without that information,
       in evaluating the school’s response, OCR would not expect disciplinary action against an
       alleged harasser.
               At the same time, a school should evaluate the confidentiality request in the
       context of its responsibility to provide a safe and nond iscriminatory environment for all
       students. The factors that a school may consider in this regard include the seriousness of
       the alleged harassment, the age of the student harassed, whether there have been other
       complaints or reports of harassment against the alleged harasser, and the rights of the



                                                    17
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 28 of 49 PageID: 154



       accused individual to receive information about the accuser and the allegations if a
       formal proceeding with sanctions may result. 97
               Similarly, a school should be aware of the confidentiality concerns of an accused
       employee or student. Publicized accusations of sexual harassment, if ultimately found to
       be false, may nevertheless irreparably damage the reputation of the accused. The accused
       individual’s need for confidentiality must, of course, also be evaluated based on the
       factors discussed in the preceding paragraph in the context of the school’s responsibility
       to ensure a safe environment for students.
               Although a student’s request to have his or her name withheld may limit the
       school’s ability to respond fully to an individual complaint of harassment, other means
       may be available to address the harassment. There are steps a recipient can take to limit
       the effects of the alleged harassment and prevent its recurrence without initiating formal
       action against the alleged harasser or revealing the identity of the complainant. Examples
       include conducting sexual harassment training for the school site or academic department
       where the problem occurred, taking a student survey concerning any problems with
       harassment, or implementing other systemic measures at the site or department where the
       alleged harassment has occurred.
               In addition, by investigating the complaint to the extent possible –– including by
       reporting it to the Title IX coordinator or other responsible school employee designated
       pursuant to Title IX –– the school may learn about or be able to confirm a pattern of
       harassment based on claims by different students that they were harassed by the same
       individual. In some situations there may be prior reports by former students who now
       might be willing to come forward and be identified, thus providing a basis for further
       corrective action. In instances affecting a number of students (for example, a report from
       a student that an instructor has repeatedly made sexually explicit remarks about his or her
       personal life in front of an entire class), an individual can be put on notice of allegations
       of harassing behavior and counseled appropriately without revealing, even indirectly, the
       identity of the student who notified the school. Those steps can be very effective in
       preventing further harassment.
              C. Response to Other Types of Notice
               The previous two sections deal with situations in which a student or parent of a
       student who was harassed reports or complains of harassment or in which a responsible
       school employee directly observes sexual harassment of a student. If a school learns of
       harassment through other means, for example, if information about harassment is
       received from a third party (such as from a witness to an incident or an anonymous letter
       or telephone call), different factors will affect the school’s response. These factors
       include the source and nature of the information; the seriousness of the alleged incident;
       the specificity of the information; the objectivity and credibility of the source of the
       report; whether any individuals can be identified who were subjected to the alleged
       harassment; and whether those individuals want to pursue the matter. If, based on these
       factors, it is reasonable for the school to investigate and it can confirm the allegations, the
       considerations described in the previous sections concerning interim measures and
       appropriate responsive action will apply.




                                                     18
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 29 of 49 PageID: 155



               For example, if a parent visiting a school observes a student repeatedly harassing
       a group of female students and reports this to school officials, school personnel can speak
       with the female students to confirm whether that conduct has occurred and whether they
       view it as unwelcome. If the school determines that the conduct created a hostile
       environment, it can take reasonable, age-appropriate steps to address the situation. If on
       the other hand, the students in this example were to ask that their names not be disclosed
       or indicate that they do not want to pursue the matter, the considerations described in the
       previous section related to requests for confidentiality will shape the school’s response.
               In a contrasting example, a student newspaper at a large university may print an
       anonymous letter claiming that a professor is sexually harassing students in class on a
       daily basis, but the letter provides no clue as to the identity of the professor or the
       department in which the conduct is allegedly taking place. Due to the anonymous source
       and lack of specificity of the information, a school would not reasonably be able to
       investigate and confirm these allegations. However, in response to the anonymous letter,
       the school could submit a letter or article to the newspaper reiterating its policy against
       sexual harassment, encouraging persons who believe that they have been sexually
       harassed to come forward, and explaining how its grievance procedures work.


       VIII. Prevention
               A policy specifically prohibiting sexual harassment and separate grievance
       procedures for violations of that policy can help ensure that all students and employees
       understand the nature of sexual harassment and that the school will not tolerate it.
       Indeed, they might even bring conduct of a sexual nature to the school’s attention so that
       the school can address it before it becomes sufficiently serious as to create a hostile
       environment. Further, training for administrators, teachers, and staff and age-appropriate
       classroom information for students can help to ensure that they understand what types of
       conduct can cause sexual harassment and that they know how to respond.


       IX. Prompt and Equitable Grievance Procedures
               Schools are required by the Title IX regulations to adopt and publish a policy
       against sex discrimination and grievance procedures providing for promp t and equitable
       resolution of complaints of discrimination on the basis of sex. 98 Accordingly, regardless
       of whether harassment occurred, a school violates this requirement of the Title IX
       regulations if it does not have those procedures and policy in place. 99
               A school’s sex discrimination grievance procedures must apply to complaints of
       sex discrimination in the school’s education programs and activities filed by students
       against school employees, other students, or third parties. 100 Title IX does not require a
       school to adopt a policy specifically prohibiting sexual harassment or to provide separate
       grievance procedures for sexual harassment complaints. However, its nondiscrimination
       policy and grievance procedures for handling discrimination complaints must provide
       effective means for preventing and responding to sexual harassment. Thus, if, because of
       the lack of a policy or procedure specifically addressing sexual harassment, students are
       unaware of what kind of conduct constitutes sexual harassment or that such conduct is


                                                   19
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 30 of 49 PageID: 156



       prohibited sex discrimination, a school’s general policy and procedures relating to sex
       discrimination complaints will not be considered effective. 101
              OCR has identified a number of elements in evaluating whether a school’s
       grievance procedures are prompt and equitable, including whether the procedures provide
       for ––
          Notice to students, parents of elementary and secondary students, and employees of
          the procedure, including where complaints may be filed;
          Application of the procedure to comp laints alleging harassment carried out by
          employees, other students, or third parties;
          Adequate, reliable, and impartial investigation of complaints, including the
          opportunity to present witnesses and other evidence;
          Designated and reasonably prompt timeframes for the major stages of the complaint
          process;
          Notice to the parties of the outcome of the complaint;102 and
          An assurance that the school will take steps to prevent recurrence of any harassment
          and to correct its discriminatory effects on the complainant and others, if
          appropriate. 103
                Many schools also provide an opportunity to appeal the findings or remedy, or
       both. In addition, because retaliation is prohibited by Title IX, schools may want to
       include a provision in their procedures prohibiting retaliation against any individual who
       files a complaint or participates in a harassment inquiry.
               Procedures adopted by schools will vary considerably in detail, specificity, and
       components, reflecting differences in audiences, school sizes and administrative
       structures, State or local legal requirements, and past experience. In addition, whether
       complaint resolutions are timely will vary depending on the complexity of the
       investigation and the severity and extent of the harassment. During the investigation it is
       a good practice for schools to inform students who have alleged harassment about the
       status of the investigation on a periodic basis.
              A grievance procedure applicable to sexual harassment complaints cannot be
       prompt or equitable unless students know it exists, how it works, and how to file a
       complaint. Thus, the procedures should be written in language appropriate to the age of
       the school’s students, easily understood, and widely disseminated. Distributing the
       procedures to administrators, or including them in the school’s administrative or policy
       manual, may not by itself be an effective way of providing notice, as these publications
       are usually not widely circulated to and understood by all members of the school
       community. Many schools ensure adequate notice to students by having copies of the
       procedures available at various locations throughout the school or campus; publishing the
       procedures as a separate document; including a summary of the procedures in major
       publications issued by the school, such as handbooks and catalogs for students, parents of
       elementary and secondary students, faculty, and staff; and identifying individuals who
       can explain how the procedures work.



                                                    20
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 31 of 49 PageID: 157



               A school must designate at least one employee to coordinate its efforts to comply
       with and carry out its Title IX responsibilities. 104 The school must notify all of its
       students and employees of the name, office address, and telephone number of the
       employee or employees designated. 105 Because it is possible that an employee designated
       to handle Title IX complaints may himself or herself engage in harassment, a school may
       want to designate more than one employee to be responsible for handling complaints in
       order to ensure that students have an effective means of reporting harassment. 106 While a
       school may choose to have a number of employees responsible for Title IX matters, it is
       also advisable to give one official responsibility for overall coordination and oversight of
       all sexual harassment complaints to ensure consistent practices and standards in handling
       complaints. Coordination of recordkeeping (for instance, in a confidential log maintained
       by the Title IX coordinator) will also ensure that the school can and will resolve recurring
       problems and identify students or employees who have multiple complaints filed against
       them. 107 Finally, the school must make sure that all designated employees have adequate
       training as to what conduct constitutes sexual harassment and are able to explain how the
       grievance procedure operates. 108
                Grievance procedures may include informal mechanisms for resolving sexual
       harassment complaints to be used if the parties agree to do so. 109 OCR has frequently
       advised schools, however, that it is not appropriate for a student who is complaining of
       harassment to be required to work out the problem directly with the individual alleged to
       be harassing him or her, and certainly not without appropriate involvement by the school
       (e.g., participation by a counselor, trained mediator, or, if appropriate, a teacher or
       administrator). In addition, the complainant must be notified of the right to end the
       informal process at any time and begin the formal stage of the complaint process. In
       some cases, such as alleged sexual assaults, mediation will not be appropriate even on a
       voluntary basis. Title IX also permits the use of a student disciplinary procedure not
       designed specifically for Title IX grievances to resolve sex discrimination complaints, as
       long as the procedure meets the requirement of affording a complainant a “prompt and
       equitable” resolution of the complaint.
               In some instances, a complainant may allege harassing conduct that constitutes
       both sex discrimination and possible criminal conduct. Police investigations or reports
       may be useful in terms of fact gathering. Ho wever, because legal standards for criminal
       investigations are different, police investigations or reports may not be determinative of
       whether harassment occurred under Title IX and do not relieve the school of its duty to
       respond promptly and effectively. 110 Similarly, schools are cautioned about using the
       results of insurance company investigations of sexual harassment allegations. The
       purpose of an insurance investigation is to assess liability under the insurance policy, and
       the applicable standards may well be different from those under Title IX. In addition, a
       school is not relieved of its responsibility to respond to a sexual harassment complaint
       filed under its grievance procedure by the fact that a complaint has been filed with
       OCR. 111




                                                    21
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 32 of 49 PageID: 158



       X. Due Process Rights of the Accused
                A public school’s employees have certain due process rights under the United
       States Constitution. The Constitution also guarantees due process to students in public
       and State-supported schools who are accused of certain types of infractions. The rights
       established under Title IX must be interpreted consistent with any federally guaranteed
       due process rights involved in a complaint proceeding. Furthermore, the Family
       Educational Rights and Privacy Act (FERPA) does not override federally protected due
       process rights of persons accused of sexual harassment. Procedures that ensure the Title
       IX rights of the complainant, while at the same time according due process to both parties
       involved, will lead to sound and supportable decisions. Of course, schools should ensure
       that steps to accord due process rights do not restrict or unnecessarily delay the
       protections provided by Title IX to the complainant. In both public and private schools,
       additional or separate rights may be created for employees or students by State law,
       institutional regulations and policies, such as faculty or student handbooks, and collective
       bargaining agreements. Schools should be aware of these rights and their legal
       responsibilities to individuals accused of harassment.


       XI. First Amendment
               In cases of alleged harassment, the protections of the First Amendment must be
       considered if issues of speech or expression are involved. 112 Free speech rights apply in
       the classroom (e.g., classroom lectures and discussions) 113 and in all other education
       programs and activities of public schools (e.g., public meetings and speakers on campus;
       campus debates, school plays and other cultural events 114 ; and student newspapers,
       journals, and other publications 115 ). In addition, First Amendment rights apply to the
       speech of students and teachers. 116
               Title IX is intended to protect students from sex discrimination, not to regulate the
       content of speech. OCR recognizes that the offensiveness of a particular expression as
       perceived by some students, standing alone, is not a legally sufficient basis to establish a
       sexually hostile environment under Title IX. 117 In order to establish a violation of Title
       IX, the harassment must be sufficiently serious to deny or limit a student’s ability to
       participate in or benefit from the education program. 118
               Moreover, in regulating the conduct of its students and its faculty to prevent or
       redress discrimination prohibited by Title IX (e.g., in responding to harassment that is
       sufficiently serious as to create a hostile environment), a school must formulate, interpret,
       and apply its rules so as to protect academic freedom and free speech rights. For
       instance, while the First Amendment may prohibit a school from restricting the right of
       students to express opinions about one sex that may be considered derogatory, the school
       can take steps to denounce those opinions and ensure that competing views are heard.
       The age of the students involved and the location or forum may affect how the school can
       respond consistently with the First Amendment. 119 As an example of the application of
       free speech rights to allegations of sexual harassment, consider the following:
              Example 1: In a college level creative writing class, a professor’s required
       reading list includes excerpts from literary classics that contain descriptions of explicit


                                                     22
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 33 of 49 PageID: 159



       sexual conduct, including scenes that depict women in submissive and demeaning roles.
       The professor also assigns students to write their own materials, which are read in class.
       Some of the student essays contain sexually derogatory themes about women. Several
       female students complain to the Dean of Students that the materials and related classroom
       discussion have created a sexually hostile environment for women in the class. What
       must the school do in response?
               Answer: Academic discourse in this example is protected by the First
       Amendment even if it is offensive to individuals. Thus, Title IX would not require the
       school to discipline the professor or to censor the reading list or related class discussion.
              Example 2: A group of male students repeatedly targets a female student for
       harassment during the bus ride home from school, including making explicit sexual
       comments about her body, passing around drawings that depict her engaging in sexual
       conduct, and, on several occasions, attempting to follow her home off the bus. The
       female student and her parents complain to the principal that the male students’ conduct
       has created a hostile environment for girls on the bus and that they fear for their
       daughter’s safety. What must a school do in response?
               Answer: Threatening and intimidating actions targeted at a particular student or
       group of students, even though they contain elements of speech, are not protected by the
       First Amendment. The school must take prompt and effective actions, including
       disciplinary action if necessary, to stop the harassment and prevent future harassment.




                                                     23
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 34 of 49 PageID: 160




                                               Endnotes
       1
         This guidance does not address sexual harassment of employees, although that conduct
       may be prohibited by Title IX. 20 U.S.C. 1681 et seq.; 34 CFR part 106, subpart E. If
       employees file Title IX sexual harassment complaints with OCR, the complaints will be
       processed pursuant to the Procedures for Complaints of Employment Discrimination
       Filed Against Recipients of Federal Financial Assistance. 28 CFR 42.604. Employees
       are also protected from discrimination on the basis of sex, including sexual harassment,
       by Title VII of the Civil Rights Act of 1964. For information about Title VII and sexual
       harassment, see the Equal Employment Opportunity Commission’s (EEOC’s) Guidelines
       on Sexual Harassment, 29 CFR 1604.11, for information about filing a Title VII charge
       with the EEOC, see 29 CFR 1601.7–1607.13, or see the EEOC’s website at
       www.eeoc.gov.
       2
           20 U.S.C. 1681; 34 CFR part 106.
       3
         See, e.g., Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 649-50 (1999); Gebser
       v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 281 (1998); Franklin v. Gwinnett County
       Pub. Sch., 503 U.S. 60, 75 (1992); S. REP. NO. 100-64, 100th Cong., 1st Sess. 14 (1987);
       Sexual Harassment Guidance: Harassment of Students by School Employees, Other
       Students, or Third Parties (1997 guidance), 62 FR 12034 (1997).
       4
        As described in the section on “Applicability,” this guidance applies to all levels of
       education.
       5
         For practical information about steps that schools can take to prevent and remedy all
       types of harassment, including sexual harassment, see “Protecting Students from
       Harassment and Hate Crime, A Guide for Schools,” which we issued jointly with the
       National Association of Attorneys General. This Guide is available at our web site at:
       www.ed.gov/pubs/Harassment.
       6
         See, e.g., Davis, 526 U.S. at 653 (alleged conduct of a sexual nature that would support
       a sexual harassment claim included verbal harassment and “numerous acts of objectively
       offensive touching;” Franklin, 503 U.S. at 63 (conduct of a sexual nature found to
       support a sexual harassment claim under Title IX included kissing, sexual intercourse);
       Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 60-61 (1986) (demands for sexual
       favors, sexual advances, fondling, indecent exposure, sexual intercourse, rape, sufficient
       to raise hostile environment claim under Title VII); Ellison v. Brady, 924 F.2d 872, 873-
       74, 880 (9th Cir. 1991) (allegations sufficient to state sexual harassment claim under Title
       VII included repeated requests for dates, letters making explicit references to sex and
       describing the harasser’s feelings for plaintiff); Lipsett v. University of Puerto Rico, 864
       F.2d 881, 904-5 (1st Cir. 1988) (sexually derogatory comments, posting of sexually
       explicit drawing of plaintiff, sexual advances may support sexual harassment claim);
       Kadiki v. Virginia Commonwealth University, 892 F.Supp. 746, 751 (E.D. Va. 1995)


                                                    24
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 35 of 49 PageID: 161




       (professor’s spanking of university student may constitute sexual conduct under Title
       IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65 (N.D. Cal. 1996) (sexually derogatory
       taunts and innuendo can be the basis of a harassment claim); Denver School Dist. #2,
       OCR Case No. 08-92-1007 (same to allegations of vulgar language and obscenities,
       pictures of nude women on office walls and desks, unwelcome touching, sexually
       offensive jokes, bribery to perform sexual acts, indecent exposure); Nashoba Regional
       High School, OCR Case No. 01-92-1377 (same as to year- long campaign of derogatory,
       sexually explicit graffiti and remarks directed at one student.
       7
         See also Shoreline School Dist., OCR Case No. 10-92-1002 (a teacher’s patting a
       student on the arm, shoulder, and back, and restraining the student when he was out of
       control, not conduct of a sexual nature); Dartmouth Public Schools, OCR Case No. 01-
       90-1058 (same as to contact between high school coach and students); San Francisco
       State University, OCR Case No. 09-94-2038 (same as to faculty advisor placing her arm
       around a graduate student’s shoulder in posing for a picture); Analy Union High School
       Dist., OCR Case No. 09-92-1249 (same as to drama instructor who put his arms around
       both male and female students who confided in him).
       8
         20 U.S.C. 1687 (codification of the amendment to Title IX regarding scope of
       jurisdiction, enacted by the Civil Rights Restoration Act of 1987). See 65 FR 68049
       (November 13, 2000) (Department’s amendment of the Title IX regulations to
       incorporate the statutory definition of “program or activity”).
       9
         If a school contracts with persons or organizations to provide benefits, services, or
       opportunities to students as part of the school’s program, and those persons or employees
       of those organizations sexually harass students, OCR will cons ider the harassing
       individual in the same manner that it considers the school’s employees, as described in
       this guidance. (See section on “Harassment by Teachers and Other Employees.”) See
       Brown v. Hot, Sexy, and Safer Products, Inc., 68 F.3d 525, 529 (1st Cir. 1995) (Title IX
       sexual harassment claim brought for school’s role in permitting contract consultant hired
       by it to create allegedly hostile environment).

       In addition, if a student engages in sexual harassment as an employee of the school, OCR
       will consider the harassment under the standards described for employees. (See section
       on “Harassment by Teachers and Other Employees.”) For example, OCR would consider
       it harassment by an employee if a student teaching assistant who is responsible for
       assigning grades in a course, i.e., for providing aid, benefits, or services to students under
       the recipient’s program, required a student in his or her class to submit to sexual advances
       in order to obtain a certain grade in the class.
       10
          Cf. John Does 1 v. Covington County Sch. Bd., 884 F.Supp. 462, 464-65 (M.D. Ala.
       1995) (male students alleging that a teacher sexually harassed and abused them stated
       cause of action under Title IX).
       11
         Title IX and the regulations implementing it prohibit discrimination “on the basis of
       sex;” they do not restrict protection from sexual harassment to those circumstances in


                                                    25
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 36 of 49 PageID: 162




       which the harasser only harasses members of the opposite sex. See 34 CFR 106.31. In
       Oncale v. Sundowner Offshore Services, Inc. the Supreme Court held una nimously that
       sex discrimination consisting of same-sex sexual harassment can violate Title VII’s
       prohibition against discrimination because of sex. 523 U.S. 75, 82 (1998). The Supreme
       Court’s holding in Oncale is consistent with OCR policy, originally stated in its 1997
       guidance, that Title IX prohibits sexual harassment regardless of whether the harasser and
       the person being harassed are members of the same sex. 62 FR 12039. See also Kinman
       v. Omaha Public School Dist., 94 F.3d 463, 468 (8th Cir. 1996), rev’d on other grounds,
       171 F.3d 607 (1999) (female student’s allegation of sexual harassment by female teacher
       sufficient to raise a claim under Title IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65,
       1575 (N.D. Cal. 1996) (female junior high student alleging sexual harassment by other
       students, including both boys and girls, sufficient to raise a claim under Title IX); John
       Does 1, 884 F.Supp. at 465 (same as to male students’ allegations of sexual harassment
       and abuse by a male teacher.) It can also occur in certain situations if the harassment is
       directed at students of both sexes. Chiapuzo v. BLT Operating Corp., 826 F.Supp. 1334,
       1337 (D.Wyo. 1993) (court found that if males and females were subject to harassment,
       but harassment was based on sex, it could violate Title VII); but see Holman v. Indiana,
       211 F.3d 399, 405 (7th Cir. 2000) (if male and female both subjected to requests for sex,
       court found it could not violate Title VII).

       In many circumstances, harassing conduct will be on the basis of sex because the student
       would not have been subjected to it at all had he or she been a member of the opposite
       sex; e.g., if a female student is repeatedly propositioned by a male student or employee
       (or, for that matter, if a male student is repeatedly propositioned by a male student or
       employee.) In other circumstances, harassing conduct will be on the basis of sex if the
       student would not have been affected by it in the same way or to the same extent had he
       or she been a member of the opposite sex; e.g., pornography and sexually explicit jokes
       in a mostly male shop class are likely to affect the few girls in the class more than it will
       most of the boys.

       In yet other circumstances, the conduct will be on the basis of sex in that the student’s sex
       was a factor in or affected the nature of the harasser’s conduct or both. Thus, in
       Chiapuzo, a supervisor made demeaning remarks to both partners of a married couple
       working for him, e.g., as to sexual acts he wanted to engage in with the wife and how he
       would be a better lover than the husband. In both cases, according to the court, the
       remarks were based on sex in that they were made with an intent to demean each member
       of the couple because of his or her respective sex. 826 F.Supp. at 1337. See also Steiner
       v. Showboat Operating Co., 25 F.3d 1459, 1463-64 (9th Cir. 1994), cert. denied, 115 S.Ct.
       733 (1995); but see Holman, 211 F.3d at 405 (finding that if male and female both
       subjected to requests for sex, Title VII could not be violated).
       12
          Nashoba Regional High School, OCR Case No. 01-92-1397. In Conejo Valley School
       Dist., OCR Case No. 09-93-1305, female students allegedly taunted another female
       student about engaging in sexual activity; OCR found that the alleged comments were
       sexually explicit and, if true, would be sufficiently severe, persistent, and pervasive to
       create a hostile environment.


                                                     26
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 37 of 49 PageID: 163




       13
         See Williamson v. A.G. Edwards & Sons, Inc., 876 F2d 69, 70 (8th Cir. 1989, cert.
       denied 493 U.S. 1089 (1990); DeSantis v. Pacific Tel. & Tel. Co., Inc., 608 F.2d 327,
       329-30 (9th Cir. 1979)(same); Blum v. Gulf Oil Corp., 597 F.2d 936, 938 (5th Cir.
       1979)(same).
       14
          It should be noted that some State and local laws may prohibit discrimination on the
       basis of sexual orientation. Also, under certain circumstances, courts may permit redress
       for harassment on the basis of sexual orientation under other Federal legal authority. See
       Nabozny v. Podlesny, 92 F.3d 446, 460 (7th Cir. 1996) (holding that a gay student could
       maintain claims alleging discrimination based on both gender and sexual orientation
       under the Equal Protection Clause of the United States Constitution in a case in which a
       school district failed to protect the student to the same extent that other students were
       protected from harassment and harm by other students due to the student’s gender and
       sexual orientation).
       15
         However, sufficiently serious sexual harassment is covered by Title IX even if the
       hostile environment also includes taunts based on sexual orientation.
       16
          See also, Price Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989) (plurality opinion)
       (where an accounting firm denied partnership to a female candidate, the Supreme Court
       found Title VII prohibits an employer from evaluating employees by assuming or
       insisting that they match the stereotype associated with their sex).
       17
          See generally Gebser; Davis; See also Meritor Savings Bank, FSB v. Vinson, 477 U.S.
       57, 65-66 (1986); Harris v. Forklift Systems Inc., 510 U.S. 14, 22 (1993); see also Hicks
       v. Gates Rubber Co., 833 F.2d 1406, 1415 (10th Cir. 1987) (concluding that harassment
       based on sex may be discrimination whether or not it is sexual in nature); McKinney v.
       Dole, 765 F.2d 1129, 1138 (D.C. Cir. 1985) (physical, but nonsexual, assault could be
       sex-based harassment if shown to be unequal treatment that would not have taken place
       but for the employee’s sex); Cline v. General Electric Capital Auto Lease, Inc., 757
       F.Supp. 923, 932-33 (N.D. Ill. 1991).
       18
         See, e.g., sections on “Harassment by Teachers and Other Employees,” “Harassment
       by Other Students or Third Parties,” “Notice of Employee, Peer, or Third Party
       Harassment,” “Factors Used to Evaluate a Hostile Environment,” “Recipient’s
       Response,” and “Prompt and Equitable Grievance Procedures.”
       19
          See Lipsett, 864 F.2d at 903-905 (general ant agonism toward women, including stated
       goal of eliminating women from surgical program, statements that women shouldn’t be in
       the program, and assignment of menial tasks, combined with overt sexual harassment);
       Harris, 510 U.S. at 23; Andrews v. City of Philadelphia, 895 F.2d 1469, 1485-86 (3rd Cir.
       1990) (court directed trial court to consider sexual conduct as well as theft of female
       employees’ files and work, destruction of property, and anonymous phone calls in
       determining if there had been sex discrimination); see also Hall v. Gus Construction Co.,
       842 F.2d 1010, 1014 (8th Cir. 1988) (affirming that harassment due to the employee’s sex


                                                   27
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 38 of 49 PageID: 164




       may be actionable even if the harassment is not sexual in nature); Hicks, 833 F.2d at
       1415; Eden Prairie Schools, Dist. #272, OCR Case No. 05-92-1174 (the boys made lewd
       comments about male anatomy and tormented the girls by pretending to stab them with
       rubber knives; while the stabbing was not sexual conduct, it was directed at them because
       of their sex, i.e., because the y were girls).
       20
          Davis, 526 U.S. at 650 (“Having previously determined that ‘sexual harassment’ is
       ‘discrimination’ in the school context under Title IX, we are constrained to conclude that
       student-on-student sexual harassment, if sufficiently severe, can likewise rise to the level
       of discrimination actionable under the statute.”); Franklin, 503 U.S. at 75
       (“Unquestionably, Title IX placed on the [school] the duty not to discriminate on the
       basis of sex, and ‘when a supervisor sexually harasses a subordinate because of the
       subordinate’s sex, that supervisor “discriminate[s]” on the basis of sex.’ … We believe
       the same rule should apply when a teacher sexually harasses and abuses a student.”
       (citation omitted)).

       OCR’s longstanding interpretation of its regulations is that sexual harassment may
       constitute a violation. 34 CFR 106.31; See Sexual Harassment Guidance, 62 FR 12034
       (1997). When Congress enacted the Civil Rights Restoration Act of 1987 to amend Title
       IX to restore institution-wide coverage over federally assisted education programs and
       activities, the legislative history indicated not only that Congress was aware that OCR
       interpreted its Title IX regulations to prohibit sexual harassment, but also that one of the
       reasons for passing the Restoration Act was to enable OCR to investigate and resolve
       cases involving allegations of sexual harassment. S. REP. NO. 64, 100th Cong., 1st Sess.
       at 12 (1987). The examples of discrimination that Congress intended to be remedied by
       its statutory change included sexual harassment of students by professors, id. at 14, and
       these examples demonstrate congressional recognition that discrimination in violation of
       Title IX can be carried out by school employees who are providing aid, benefits, or
       services to students. Congress also intended that if discrimination occurred, recipients
       needed to implement effective remedies. S. REP. NO. 64 at 5.
       21
            34 CFR 106.4.
       22
          These are the basic regulatory requirements. 34 CFR 106.31(a)(b). Depending upon
       the facts, sexual harassment may also be prohibited by more specific regulatory
       prohibitions. For example, if a college financial aid director told a student that she would
       not get the student financial assistance for which she qualified unless she slept with him,
       that also would be covered by the regulatory provision prohibiting discrimination on the
       basis of sex in financial assistance, 34 CFR 106.37(a).
       23
            34 CFR 106.31(b)(1).
       24
            34 CFR 106.31(b)(2).
       25
            34 CFR 106.31(b)(3).



                                                    28
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 39 of 49 PageID: 165




       26
            34 CFR 106.31(b)(4).
       27
            34 CFR 106.31(b)(6).
       28
            34 CFR 106.31(b)(7).
       29
            34 CFR 106.3(a).
       30
            34 CFR 106.9.
       31
            34 CFR 106.8(b).
       32
            34 CFR 106.8(a).
       33
         The 1997 guidance referred to quid pro quo harassment and hostile environment
       harassment. 62 FR 12038–40.
       34
          See Alexander v. Yale University, 459 F.Supp. 1, 4 (D.Conn. 1977), aff’d, 631 F.2d
       178 (2nd Cir. 1980)(stating that a claim “that academic advancement was conditioned
       upon submission to sexual demands constitutes [a claim of] sex discrimination in
       education...”); Crandell v. New York College, Osteopathic Medicine, 87 F.Supp.2d 304,
       318 (S.D.N.Y. 2000) (finding that allegations that a supervisory physician demanded that
       a student physician spend time with him and have lunch with him or receive a poor
       evaluation, in light of the totality of his alleged sexual comments and other inappropriate
       behavior, constituted a claim of quid pro quo harassment); Kadiki, 892 F.Supp. at 752
       (reexamination in a course conditioned on college student’s agreeing to be spanked
       should she not attain a certain grade may constitute quid pro quo harassment).
       35
            34 CFR 106.31(b).
       36
          Davis, 526 U.S. at 651 (confirming, by citing approvingly both to Title VII cases
       (Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57,67 (1986) (finding that hostile
       environment claims are cognizable under Title VII), and Oncale v. Sundowner Offshore
       Services, Inc., 523 U.S. 75, 82 (1998)) and OCR’s 1997 guidance, 62 FR at 12041-42,
       that determinations under Title IX as to what conduct constitutes hostile environment
       sexual harassment may continue to rely on Title VII caselaw).
       37
          34 CFR 106.31(b). See Davis, 526 U.S. at 650 (concluding that allegations of student-
       on-student sexual harassment that is “so severe, pervasive, and objectively offensive that
       it can be said to deprive the victims of access to the educational opportunities or benefits”
       supports a claim for money damages in an implied right of action).
       38
         In Harris, the Supreme Court explained the requirement for considering the “subjective
       perspective” when determining the existence of a hostile environment. The Court stated–
       – “... if the victim does not subjectively perceive the environment to be abusive, the



                                                    29
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 40 of 49 PageID: 166




       conduct has not actually altered the conditions of the victim’s employment, and there is
       no Title VII violation.” 510 U.S. at 21-22.
       39
          See Davis, 526 U.S. at 650 (conduct must be “objectively offensive” to trigger liability
       for money damages); Elgamil v. Syracuse University, 2000 U.S. Dist. LEXIS 12598 at 17
       (N.D.N.Y. 2000) (citing Harris); Booher v. Board of Regents, 1998 U.S. Dist. LEXIS
       11404 at 25 (E.D. Ky. 1998) (same). See Oncale, 523 U.S. at 81, in which the Court
       “emphasized … that the objective severity of harassment should be judged from the
       perspective of a reasonable person in the [victim’s] position, considering ‘all the
       circumstances,’” and citing Harris, 510 U.S. at 20, in which the Court indicated that a
       “reasonable person” standard should be used to determine whether sexual conduct
       constituted harassment. This standard has been applied under Title VII to take into
       account the sex of the subject of the harassment, see, e.g., Ellison, 924 F.2d at 878-79
       (applying a “reasonable woman” standard to sexual harassment), and has been adapted to
       sexual harassment in education under Title IX, Patricia H. v. Berkeley Unified School
       Dist., 830 F.Supp. 1288, 1296 (N.D. Cal. 1993) (adopting a “reasonable victim” standard
       and referring to OCR’s use of it).
       40
         See Davis, 526 U.S. at 651, citing both Oncale, 523 U.S. at 82, and OCR’s 1997
       guidance (62 FR 12041-12042).
       41
          See, e.g., Davis, 526 U.S. at 634 (as a result of the harassment, student’s grades
       dropped and she wrote a suicide note); Doe v. Petaluma, 830 F. Supp. at 1566 (student so
       upset about harassment by other students that she was forced to transfer several times,
       including finally to a private school); Modesto City Schools, OCR Case No. 09-93-1391
       (evidence showed that one girl’s grades dropped while the harassment was occurring);
       Weaverville Elementary School, OCR Case No. 09-91-1116 (students left school due to
       the harassment). Compare with College of Alameda, OCR Case No. 09-90-2104 (student
       not in instructor’s class and no evidence of any effect on student’s educational benefits or
       service, so no hostile environment).
       42
            Doe v. Petaluma, 830 F.Supp. at 1566.
       43
          See Waltman v. Int’l Paper Co., 875 F.2d 468, 477 (5th Cir. 1989) (holding that
       although not specifically directed at the plaintiff, sexually explicit graffiti on the walls
       was “relevant to her claim”); Monteiro v. Tempe Union High School, 158 F.3d 1022,
       1033-34 (9th Cir. 1998) (Title VI racial harassment case, citing Waltman; see also Hall,
       842 F. 2d at 1015 (evidence of sexual harassment directed at others is relevant to show
       hostile environment under Title VII).
       44
          See, e.g., Elgmil 2000 U.S. Dist. LEXIS at 19 (“in order to be actionable, the incidents
       of harassment must occur in concert or with a regularity that can reasonably be termed
       pervasive”); Andrews, 895 F.2d at 1484 (“Harassment is pervasive when ‘incidents of
       harassment occur either in concert or with regularity’”); Moylan v. Maries County, 792
       F.2d 746, 749 (8th Cir. 1986).



                                                     30
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 41 of 49 PageID: 167




       45
           34 CFR 106.31(b). See Vance v. Spencer County Public School District, 231 F.3d
       253 (6th Cir. 2000); Doe v. School Admin. Dist. No. 19, 66 F.Supp.2d 57, 62 (D. Me.
       1999). See also statement of the U.S. Equal Employment Opportunity Commission
       (EEOC): “The Commission will presume that the unwelcome, intentional touching of
       [an employee’s] intimate body areas is sufficiently offensive to alter the conditions of her
       working environment and constitute a violation of Title VII. More so than in the case of
       verbal advances or remarks, a single unwelcome physical advance can seriously poison
       the victim’s working environment.” EEOC Policy Guidance on Current Issues of Sexual
       Harassment, 17. Barrett v. Omaha National Bank, 584 F. Supp. 22, 30 (D. Neb. 1983),
       aff’d, 726 F. 2d 424 (8th Cir. 1984) (finding that hostile environment was created under
       Title VII by isolated events, i.e., occurring while traveling to and during a two-day
       conference, including the co-worker’s talking to plaintiff about sexual activities and
       touching her in an offensive manner while they were inside a vehicle from which she
       could not escape).
       46
         See also Ursuline College, OCR Case No. 05-91-2068 (a single incident of comments
       on a male student’s muscles arguably not sexual; however, assuming they were, not
       severe enough to create a hostile environment).
       47
          Davis, 526 U.S. at 653 (“The relationship between the harasser and the victim
       necessarily affects the extent to which the misconduct can be said to breach Title IX’s
       guarantee of equal access to educational benefits and to have a systemic effect on a
       program or activity. Peer harassment, in particular, is less likely to satisfy these
       requirements than is teacher student harassment.”); Patricia H., 830 F. Supp. at 1297
       (stating that the “grave disparity in age and power” between teacher and student
       contributed to the creation of a hostile environment); Summerfield Schools, OCR Case
       No. 15-92-1929 (“impact of the ... remarks was heightened by the fact that the coach is an
       adult in a position of authority”); cf. Doe v. Taylor I.S.D., 15 F.3d 443, 460 (5th Cir.
       1994) (Sec. 1983 case; taking into consideration the influence that the teacher had over
       the student by virtue of his position of authority to find that a sexual relationship between
       a high school teacher and a student was unlawful).
       48
         See, e.g., McKinney, 765 F.2d at 1138-49; Robinson v. Jacksonville Shipyards, 760 F.
       Supp. 1486, 1522 (M.D. Fla. 1991).
       49
            Cf. Patricia H., 830 F. Supp. at 1297.
       50
          See, e.g., Barrett, 584 F. Supp. at 30 (finding harassment occurring in a car from which
       the victim could not escape particularly severe).
       51
          See Hall, 842 F. 2d at 1015 (stating that “evidence of sexual harassment directed at
       employees other than the plaintiff is relevant to show a hostile environment”) (citing
       Hicks, 833 F. 2d, 1415-16). Cf. Midwest City-Del City Public Schools, OCR Case No.
       06-92-1012 (finding of racially hostile environment based in part on several racial
       incidents at school shortly before incidents in complaint, a number of which involved the
       same student involved in the complaint).


                                                     31
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 42 of 49 PageID: 168




       52
          In addition, incidents of racial or national origin harassment directed at a particular
       individual may also be aggregated with incidents of sexual or gender harassment directed
       at that individual in determining the existence of a hostile environment. Hicks, 833 F.2d
       at 1416; Jefferies v. Harris County Community Action Ass’n, 615 F.2d 1025, 1032 (5th
       Cir. 1980).
       53
          Does v. Covington Sch. Bd. of Educ., 930 F.Supp. 554, 569 (M.D. Ala. 1996); Henson
       v. City of Dundee, 682 F.2d 897, 903 (11th Cir. 1982).
       54
          See Meritor Savings Bank, 477 U.S. at 68. “[T]he fact that sex-related conduct was
       ‘voluntary,’ in the sense that the complainant was not forced to participate against her
       will, is not a defense to a sexual harassment suit brought under Title VII.... The correct
       inquiry is whether [the subject of the harassment] by her conduct indicated that the
       alleged sexual advances were unwelcome, not whether her actual participation in sexual
       intercourse was voluntary.”
       55
          Lipsett, 864 F.2d at 898 (while, in some instances, a person may have the responsibility
       for telling the harasser “directly” that the conduct is unwelcome, in other cases a
       “consistent failure to respond to suggestive comments or gestures may be sufficient....”);
       Danna v. New York Tel. Co., 752 F.Supp. 594, 612 (despite a female employee’s own
       foul language and participation in graffiti writing, her complaints to management
       indicated that the harassment was not welcome); see also Carr v. Allison Gas Turbine
       Div. GMC., 32 F.3d 1007, 1011 (7th Cir. 1994) (finding that cursing and dirty jokes by a
       female employee did not show that she welcomed the sexual harassment, given her
       frequent complaints about it: “Even if ... [the employee’s] testimony that she talked and
       acted as she did [only] in an effort to be one of the boys is ... discounted, her words and
       conduct cannot be compared to those of the men and used to justify their conduct.... The
       asymmetry of positions must be considered. She was one woman; they were many men.
       Her use of [vulgar] terms ... could not be deeply threatening....”).
       56
          See Reed v. Shepard, 939 F.2d 484, 486-87, 491-92 (7th Cir. 1991) (no harassment
       found under Title VII in a case in which a female employee not only tolerated, but also
       instigated the suggestive joking activities about which she was now complaining);
       Weinsheimer v. Rockwell Int’l Corp., 754 F.Supp. 1559, 1563-64 (M.D. Fla. 1990)
       (same, in case in which general shop banter was full of vulgarity and sexual innuendo by
       men and women alike, and plaintiff contributed her share to this atmosphere.) However,
       even if a student participates in the sexual banter, OCR may in certain circumstances find
       that the conduct was nevertheless unwelcome if, for example, a teacher took an active
       role in the sexual banter and a student reasonably perceived that the teacher expected him
       or her to participate.
       57
            The school bears the burden of rebutting the presumption.
       58
         Of course, nothing in Title IX would prohibit a school from implementing policies
       prohibiting sexual conduct or sexual relationships between students and adult employees.


                                                    32
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 43 of 49 PageID: 169




       59
            See note 58.
       60
          Gebser, 524 U.S. at 281 (“Franklin ... establishes that a school district can be held
       liable in damages [in an implied action under Title IX] in cases involving a teacher’s
       sexual harassment of a student....”; 34 CFR 106.31; See 1997 Sexual Harassment
       Guidance, 62 FR 12034.
       61
          See Davis, 526 U.S. at 653 (stating that harassment of a student by a teacher is more
       likely than harassment by a fellow student to constitute the type of effective denial of
       equal access to educational benefits that can breach the requirements of Title IX).
       62
          34 CFR 106.31(b). Cf. Gebser, 524 U.S. at 283-84 (Court recognized in an implied
       right of action for money damages for teacher sexual harassment of a student that the
       question of whether a violation of Title IX occurred is a separate question from the scope
       of appropriate remedies for a violation).
       63
            Davis, 526 U.S. at 646.
       64
            See section on “Applicability of Title IX” for scope of coverage.
       65
            See section on “Notice of Employee, Peer, or Third Party Harassment.”
       66
            See section on “Notice of Employee, Peer, or Third Party Harassment.”
       67
            34 CFR 106.31(b).
       68
            34 CFR 106.31(b).
       69
            See section on “Notice of Employee, Peer, or Third Party Harassment.”
       70
            Cf. Davis, 526 U.S. at 646.
       71
            34 CFR 106.31(b).
       72
            34 CFR 106.31(b).
       73
          Consistent with its obligation under Title IX to protect students, cf. Gebser, 524 U.S. at
       287, OCR interprets its regulations to ensure that recipients take reasonable action to
       address, rather than neglect, reasonably obvious discrimination. Cf. Gebser, 524 U.S. at
       287-88; Davis, 526 U.S. at 650 (actual notice standard for obtaining money damages in
       private lawsuit).
       74
          Whether an employee is a responsible employee or whether it would be reasonable for
       a student to believe the employee is, even if the employee is not, will vary depending on



                                                     33
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 44 of 49 PageID: 170




       factors such as the age and education level of the student, the type of position held by the
       employee, and school practices and procedures, both formal and informal.
       The Supreme Court held that a school will only be liable for money damages in a private
       lawsuit where there is actual notice to a school official with the authority to address the
       alleged discrimination and take corrective action. Gebser, 524 U.S. at 290, and Davis,
       526 U.S. at 642. The concept of a “responsible employee” under our guidance is broader.
       That is, even if a responsible employee does not have the authority to address the
       discrimination and take corrective action, he or she does have the obligation to report it to
       appropriate school officials.
       75
          The Title IX regulations require that recipients designate at least one employee to
       coordinate its efforts to comply with and carry out its responsibilities under the
       regulations, including complaint investigations. 34 CFR 106.8(a).
       76
         34 CFR 106.31. See Yates v. Avco Corp., 819 F.2d 630, 636 (6th Cir. 1987); Katz v.
       Dole, 709 F.2d 251, 256 (4th Cir. 1983).
       77
          For example, a substantiated report indicating that a high school coach has engaged in
       inappropriate physical conduct of a sexual nature in several instances with different
       students may suggest a pattern of conduct that should trigger an inquiry as to whether
       other students have been sexually harassed by that coach. See also Doe v. School
       Administrative Dist. No. 19, 66 F.Supp.2d 57, 63-64 and n.6 (D.Me. 1999) (in a private
       lawsuit for money damages under Title IX in which a high school principal had notice
       that a teacher may be engaging in a sexual relationship with one underage student and did
       not investigate, and then the same teacher allegedly engaged in sexual intercourse with
       another student, who did not report the incident, the court indicated that the school’s
       knowledge of the first relationship may be sufficient to serve as actual notice of the
       second incident).
       78
          Cf. Katz, 709 F.2d at 256 (finding that the employer “should have been aware of the
       problem both because of its pervasive character and because of [the employee’s] specific
       complaints ...”); Smolsky v. Consolidated Rail Corp., 780 F.Supp. 283, 293 (E.D. Pa.
       1991), reconsideration denied, 785 F.Supp. 71 (E.D. Pa. 1992) “where the harassment is
       apparent to all others in the work place, supervisors and coworkers, this may be sufficient
       to put the employer on notice of the sexual harassment” under Title VII); Jensen v.
       Eveleth Taconite Co., 824 F.Supp. 847, 887 (D.Minn. 1993); “[s]exual harassment ... was
       so pervasive that an inference of knowledge arises .... The acts of sexual harassment
       detailed herein were too common and continuous to have escaped Eveleth Mines had its
       management been reasonably alert.”); Cummings v. Walsh Construction Co., 561
       F.Supp. 872, 878 (S.D. Ga. 1983) (“... allegations not only of the [employee] registering
       her complaints with her foreman ... but also that sexual harassment was so widespread
       that defendant had constructive notice of it” under Title VII); but see Murray v. New
       York Univ. College of Dentistry, 57 F.3d 243, 250-51 (2nd Cir. 1995) (concluding that
       other students’ knowledge of the conduct was not enough to charge the school with
       notice, particularly because these students may not have been aware that the conduct was
       offensive or abusive).


                                                    34
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 45 of 49 PageID: 171




       79
            34 CFR 106.9 and 106.8(b).
       80
            34 CFR 106.8(b) and 106.31(b).
       81
            34 CFR 106.9.
       82
            34 CFR 106.8(b).
       83
            34 CFR 106.31.
       84
          34 CFR 106.31 and 106.3. Gebser, 524 U.S. at 288 (“In the event of a violation,
       [under OCR’s administrative enforcement scheme] a funding recipient may be required
       to take ‘such remedial action as [is] deem[ed] necessary to overcome the effects of [the]
       discrimination.’ §106.3.”).
       85
          20 U.S.C. 1682. In the event that OCR determines that voluntary compliance cannot
       be secured, OCR may take steps that may result in termination of Federal funding
       through administrative enforcement, or, alternatively, OCR may refer the case to the
       Department of Justice for judicial enforcement.
       86
          Schools have an obligation to ensure that the educational environment is free of
       discrimination and cannot fulfill this obligation without determining if sexual harassment
       complaints have merit.
       87
          In some situations, for example, if a playground supervisor observes a young student
       repeatedly engaging in conduct toward other students that is clearly unacceptable under
       the school’s policies, it may be appropriate for the school to intervene without contacting
       the other students. It still may be necessary for the school to talk with the students (and
       parents of elementary and secondary students) afterwards, e.g., to determine the extent of
       the harassment and how it affected them.
       88
         Gebser, 524 U.S. at 288; Bundy v. Jackson, 641 F.2d 934, 947 (D.C. Cir. 1981)
       (employers should take corrective and preventive measures under Title VII); accord,
       Jones v. Flagship Int’l, 793 F.2d 714, 719-720 (5th Cir. 1986) (employer should take
       prompt remedial action under Title VII).
       89
          See Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380 (5th Cir. 2000) (citing
       Waltman); Waltman, 875 F.2d at 479 (appropriateness of employer’s remedial action
       under Title VII will depend on the “severity and persistence of the harassment and the
       effectiveness of any initial remedial steps”); Dornhecker v. Malibu Grand Prix Corp., 828
       F.2d 307, 309-10 (5th Cir. 1987); holding that a company’s quick decision to remove the
       harasser from the victim was adequate remedial action).
       90
         See Intlekofer v. Turnage, 973 F.2d 773, 779-780 (9th Cir. 1992)(holding that the
       employer’s response was insufficient and that more severe disciplinary action was


                                                   35
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 46 of 49 PageID: 172




       necessary in situations in which counseling, separating the parties, and warnings of
       possible discipline were ineffective in ending the harassing behavior).
       91
         Offering assistance in changing living arrangements is one of the actions required of
       colleges and universities by the Campus Security Act in cases of rape and sexual assault.
       See 20 U.S.C. 1092(f).
       92
            See section on “Harassment by Other Students or Third Parties.”
       93
         University of California at Santa Cruz, OCR Case No. 09-93-2141 (extensive
       individual and group counseling); Eden Prairie Schools, Dist. #272, OCR Case No. 05-
       92-1174 (counseling).
       94
         Even if the harassment stops without the school’s involvement, the school may still
       need to take steps to prevent or deter any future harassment –– to inform the school
       community that harassment will not be tolerated. Wills v. Brown University, 184 F.3d
       20, 28 (1st Cir. 1999) (difficult problems are posed in balancing a student’s request for
       anonymity or limited disclosure against the need to prevent future harassment); Fuller v.
       City of Oakland, 47 F.3d 1522, 1528-29 (9th Cir. 1995) (Title VII case).
       95
         34 CFR 106.8(b) and 106.71, incorporating by reference 34 CFR 100.7(e). The Title
       IX regulations prohibit intimidation, threats, coercion, or discrimination against any
       individual for the purpose of interfering with any right or privilege secured by Title IX.
       96
          Tacoma School Dist. No. 10, OCR Case No. 10-94-1079 (due to the large number of
       students harassed by an employee, the extended period of time over which the harassment
       occurred, and the failure of several of the students to report the harassment, the school
       committed as part of corrective action plan to providing training for students); Los
       Medanos College, OCR Case No. 09-84-2092 (as part of corrective action plan, school
       committed to providing sexual harassment seminar for campus employees); Sacramento
       City Unified School Dist., OCR Case No. 09-83-1063 (same as to workshops for
       management and administrative personnel and in-service training for non- management
       personnel).
       97
          In addition, if information about the incident is contained in an “education record” of
       the student alleging the harassment, as defined in the Family Educational Rights and
       Privacy Act (FERPA), 20 U.S.C. 1232g, the school should consider whether FERPA
       would prohibit the school from disclosing information without the student’s consent. Id.
       In evaluating whether FERPA would limit disclosure, the Department does not interpret
       FERPA to override any federally protected due process rights of a school employee
       accused of harassment.
       98
          34 CFR 106.8(b). This requirement has been part of the Title IX regulations since their
       inception in 1975. Thus, schools have been required to have these procedures in place
       since that time. At the elementary and secondary level, this responsibility generally lies



                                                    36
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 47 of 49 PageID: 173




       with the school district. At the postsecondary level, there may be a procedure for a
       particular campus or college or for an entire university system.
       99
            Fenton Community High School Dist. #100, OCR Case 05-92-1104.
       100
           While a school is required to have a grievance procedure under which complaints of
       sex discrimination (including sexual harassment) can be filed, the same procedure may
       also be used to address other forms of discrimination.
       101
           See generally Meritor, 477 U.S. at 72-73 (holding that “mere existence of a grievance
       procedure” for discrimination does not shield an employer from a sexual harassment
       claim).
       102
           The Family Educational Rights and Privacy Act (FERPA) does not prohibit a student
       from learning the outcome of her complaint, i.e., whether the complaint was found to be
       credible and whether harassment was found to have occurred. It is the Department’s
       current position under FERPA that a school cannot release information to a complainant
       regarding disciplinary action imposed on a student found guilty of harassment if that
       information is contained in a student’s education record unless –– (1) the information
       directly relates to the complainant (e.g., an order requiring the student harasser not to
       have contact with the complainant); or (2) the harassment involves a crime of violence or
       a sex offense in a postsecondary institution. See note 97. If the alleged harasser is a
       teacher, administrator, or other non-student employee, FERPA would not limit the
       school’s ability to inform the complainant of any disciplinary action taken.
       103
           The section in the guidance on “Recipient’s Response” provides examples of
       reasonable and appropriate corrective action.
       104
             34 CFR 106.8(a).
       105
             Id.
       106
             See Meritor, 477 U.S. at 72-73.
       107
          University of California, Santa Cruz, OCR Case No. 09-93-2131. This is true for
       formal as well as informal complaints. See University of Maine at Machias, OCR Case
       No. 01-94-6001 (school’s new procedures not found in violation of Title IX in part
       because they require written records for informal as well as formal resolutions). These
       records need not be kept in a student’s or employee’s individual file, but instead may be
       kept in a central confidential location.
       108
          For example, in Cape Cod Community College, OCR Case No. 01-93-2047, the
       College was found to have violated Title IX in part because the person identified by the
       school as the Title IX coordinator was unfamiliar with Title IX, had no training, and did
       not even realize he was the coordinator.



                                                   37
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 48 of 49 PageID: 174




       109
           Indeed, in University of Maine at Machias, OCR Case No. 01-94-6001, OCR found
       the school’s procedures to be inadequate because only formal complaints were
       investigated. While a school isn’t required to have an established procedure for resolving
       informal complaints, they nevertheless must be addressed in some way. However, if
       there are indications that the same individual may be harassing others, then it may not be
       appropriate to resolve an informal complaint without taking steps to address the entire
       situation.
       110
           Academy School Dist. No 20, OCR Case No. 08-93-1023 (school’s response
       determined to be insufficient in a case in which it stopped its investigation after
       complaint filed with police); Mills Public School Dist., OCR Case No. 01-93-1123, (not
       sufficient for school to wait until end of police investigation).
       111
          Cf. EEOC v. Board of Governors of State Colleges and Universities, 957 F.2d 424 (7th
       Cir. 1992), cert. denied, 506 U.S. 906 (1992).
       112
           The First Amendment applies to entities and individuals that are State actors. The
       receipt of Federal funds by private schools does not directly subject those schools to the
       U.S. Constitution. See Rendell- Baker v. Kohn, 457 U.S. 830, 840 (1982). However, all
       actions taken by OCR must comport with First Amendment principles, even in cases
       involving private schools that are not directly subject to the First Amendment.
       113
           See, e.g., George Mason University, OCR Case No. 03-94-2086 (law professor’s use
       of a racially derogatory word, as part of an instructional hypothetical regarding verbal
       torts, did not constitute racial harassment); Portland School Dist. 1J, OCR Case No. 10-
       94-1117 (reading teacher’s cho ice to substitute a less offensive term for a racial slur when
       reading an historical novel aloud in class constituted an academic decision on
       presentation of curriculum, not racial harassment).
       114
           See Iota Xi Chapter of Sigma Chi Fraternity v. George Mason University, 993 F.2d
       386 (4th Cir. 1993) (fraternity skit in which white male student dressed as an offensive
       caricature of a black female constituted student expression).
       115
           See Florida Agricultural and Mechanical University, OCR Case No. 04-92-2054 (no
       discrimination in case in which campus newspaper, which welcomed individual opinions
       of all sorts, printed article expressing one student’s viewpoint on white students on
       campus.)
       116
           Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 506 (1969) (neither
       students nor teachers shed their constitutional rights to freedom of expression at the
       schoolhouse gates); Cf. Cohen v. San Bernardino Valley College, 92 F.3d 968, 972 (9th
       Cir. 1996) (holding that a college professor could not be punished for his longstanding
       teaching methods, which included discussion of controversial subjects such as obscenity
       and consensual sex with children, under an unconstitutionally vague sexual harassment
       policy); George Mason University, OCR Case No. 03-94-2086 (law professor’s use of a



                                                    38
Case 3:20-cv-04352-BRM-TJB Document 1-4 Filed 04/15/20 Page 49 of 49 PageID: 175




       racially derogatory word, as part of an instructional hypothetical regarding verbal torts,
       did not constitute racial harassment.)
       117
           See, e.g., University of Illinois, OCR Case No. 05-94-2104 (fact that university’s use
       of Native American symbols was offensive to some Native American students and
       employees was not dispositive, in and of itself, in assessing a racially hostile environment
       claim under Title VI.)
       118
           See Meritor, 477 U.S. at 67 (the “mere utterance of an ethnic or racial epithet which
       engenders offensive feelings in an employee” would not affect the conditions of
       employment to a sufficient degree to violate Title VII), quoting Henson, 682 F.2d at 904;
       cf. R.A.V. v. City of St. Paul, 505 U.S. 377, 389 (1992) (citing with approval EEOC’s
       sexual harassment guidelines); Monteiro, 158 F.3d at 1032-34 (9th Cir. 1998) (citing with
       approval OCR’s racial harassment investigative guidance).
       119
           Compare Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 685 (1986) (Court
       upheld discipline of high school student for making lewd speech to student assembly,
       noting that “[t]he undoubted freedom to advocate unpopular and controversial issues in
       schools must be balanced against the society’s countervailing interest in teaching students
       the boundaries of socially appropriate behavior.”), with Iota Xi, 993 F.2d 386 (holding
       that, notwithstanding a university’s mission to create a culturally diverse learning
       environment and its substantial interest in maintaining a campus free of discrimination, it
       could not punish students who engaged in an offensive skit with racist and sexist
       overtones).




                                                    39
